EXHIBIT 10.2

EXECUTION COPY

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

CONTRACT RESEARCH AGREEMENT

This CONTRACT RESEARCH AGREEMENT (this “Agreement”) is made and entered into as
of the Effective Date (as defined below), by and among AGRIGENETICS, INC., a
Delaware corporation having its principal place of business at 9330 Zionsville
Road, Indianapolis, Indiana 46268 (“Agrigenetics”), MYCOGEN CORPORATION, a
California corporation having its principal place of business at 9330 Zionsville
Road, Indianapolis, Indiana 46268 (“Mycogen”), EXELIXIS PLANT SCIENCES, INC., a
Delaware corporation having its principal place of business at 16160 SW Upper
Boones Ferry Road, Portland, Oregon 97224 (“EPS”), and EXELIXIS, INC., a
Delaware corporation having its principal place of business at 170 Harbor Way,
P.O. Box 511, South San Francisco, California 94083 (“Exelixis”). Agrigenetics
and EPS are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”. Mycogen is a party to this Agreement solely
pursuant to Sections 9.4, 9.5, 9.6 and 11.1 and as a guarantor pursuant to
Section 14.1. Exelixis is a party to this Agreement solely pursuant to Sections
8.2, 8.4(d), 8.7, 9.4, 9.5, 9.6 and 11.1 and as a guarantor pursuant to
Section 14.1.

RECITALS

WHEREAS, Agrigenetics is interested in the research, development and
commercialization of crops having enhanced characteristics suitable for food,
feed and processing industries;

WHEREAS, EPS, a wholly owned subsidiary of Exelixis, has the expertise and the
capability to develop assets in the field of functional genomics, particularly
with respect to crop research and model plant systems;

WHEREAS, Agrigenetics and EPS, together with Mycogen, Exelixis and Agrinomics,
LLC (“Agrinomics”), are entering into an Asset Purchase and License Agreement
(the “APA”) on even date herewith, pursuant to which EPS and Agrinomics are
selling certain assets to Agrigenetics and granting Agrigenetics licenses to
certain other assets and intellectual property rights of EPS or Agrinomics; and

WHEREAS, Agrigenetics desires to engage EPS to develop additional assets under
this Agreement and to complete certain research started pursuant to the [ * ],
and EPS desires to accept such engagement, pursuant to the terms and conditions
of this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

The following terms, as used in this Agreement, have the following meanings.

1.1 “AAA” has the meaning set forth in Section 14.6(a).

1.2 “AAA Rules” has the meaning set forth in Section 14.6(a).

1.3 “Actual Annual FTE Payment” has the meaning set forth in Section 6.3(a).

1.4 “Actual Capital Expenditure” has the meaning set forth in Section 6.3(c)(i).

1.5 “Additional Purchased Asset” has the meaning set forth in Section 4.1(a).

1.6 “Additional Purchased Asset 1” has the meaning set forth in
Section 4.1(a)(i).

1.7 “Additional Purchased Asset 2” has the meaning set forth in
Section 4.1(a)(ii).

1.8 “Additional Purchased Asset 3” has the meaning set forth in
Section 4.1(a)(iii).

1.9 “Affiliate” with respect to a Person, means any person, corporation,
partnership or other entity that directly or indirectly controls or is
controlled by or is under common control with such Person. For purposes of this
definition, the term “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) means the actual power, either
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of such entity, whether by the
ownership of fifty percent (50%) or more of the voting stock of such entity, or
by contract or otherwise.

1.10 “Agreement” has the meaning set forth in the Preamble.

1.11 “Agrigenetics” has the meaning set forth in the Preamble.

1.12 “Agrigenetics Advance Facilities Payments” has the meaning set forth in
Section 6.2(b)(iii)(2).

1.13 “Agrigenetics Employee” has the meaning set forth in Section 8.4(c).

1.14 “Agrigenetics Estimated Annual Facility Expenses” has the meaning set forth
in Section 6.2(b)(i).

 

2

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.15 “Agrigenetics Indemnitees” has the meaning set forth in Section 12.2.

1.16 “Agrigenetics Know-How” means all Know-How Controlled by Agrigenetics as of
the Effective Date or during the Term that is necessary or useful for EPS to
perform its obligations under this Agreement, including Research Know-How.

1.17 “Agrigenetics Patents” means all Patents Controlled by Agrigenetics as of
the Effective Date or during the Term that are necessary or useful for EPS to
perform its obligations under this Agreement, including the Research Patents.

1.18 “Agrigenetics PDX Facility License” has the meaning set forth in
Section 5.1.

1.19 “Agrigenetics Technology” means Agrigenetics Patents and Agrigenetics
Know-How.

1.20 “Agrigenetics’ Share of Facilities Expenses” means the sum of
(a) Agrigenetics’ Share of PDX Facility Expenses plus (b) all Purchased Facility
Expenses.

1.21 “Agrigenetics’ Share of PDX Facility Expenses” has the meaning set forth in
Section 6.1(b)(i).

1.22 “Agrinomics” has the meaning set forth in the Recitals.

1.23 “Anticipated Delivery Date” has the meaning set forth in Section 4.1(a).

1.24 “APA” has the meaning set forth in the Recitals.

1.25 “Arbitrator Confidentiality Agreement” has the meaning set forth in Section
14.6(d).

1.26 [ * ]

1.27 “Base Pay” shall mean the [ * ].

1.28 “Candidate Gene” has the meaning set forth in Section 4.1(a)(iii).

1.29 “CDA” has the meaning set forth in Section 9.5.

1.30 “Claims” has the meaning set forth in Section 12.1.

1.31 “Confidential Information” has the meaning set forth in Section 9.1.

1.32 “Contract Year” has the meaning set forth in Section 6.1(a).

1.33 “Control” means ownership or other legal authority or right of a Party to
grant a

 

3

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

license or sublicense of intellectual property rights to another Party or its
Affiliates or to transfer materials to another Party or its Affiliates, without
the grant of such license or sublicense or transfer alone constituting a
material breach of an agreement between that Party (or its Affiliates) and a
Third Party.

1.34 “Covered Period” has the meaning set forth in Section 14.14.

1.35 “Damages” means all obligations, liabilities, damages, losses, expenses
(including reasonable attorney’s fees and reasonable expenses of litigation),
penalties, fines and judgments, but excluding indirect, consequential,
incidental, special and punitive damages.

1.36 “DAS” has the meaning set forth in the Recitals.

1.37 “Disclosing Party” has the meaning set forth in Section 9.1.

1.38 “Diligent Efforts” means [ * ].

1.39 [ * ].

1.40 “Effective Date” has the meaning assigned to it in the APA.

1.41 “Environmental Laws” has the meaning assigned to it in the APA.

1.42 “EPS” has the meaning set forth in the Preamble.

1.43 “EPS Greenhouse Lease” has the meaning set forth in Section 5.1.

1.44 “EPS Indemnitees” has the meaning set forth in Section 12.1.

1.45 “EPS’s Share of PDX Facility Expenses” has the meaning set forth in
Section 6.1(b)(i).

1.46 [ * ].

1.47 “Estimated Agrigenetics PDX Facility Share” has the meaning set forth in
Section 6.2(b)(iii)(1).

1.48 “Estimated Annual FTE Payment” has the meaning set forth in
Section 6.2(a)(i).

1.49 “Estimated EPS PDX Facility Share” has the meaning set forth in
Section 6.2(b)(iii)(1).

1.50 “Exelixis” has the meaning set forth in the Preamble.

 

4

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.51 “Facilities” means the Purchased Facility and the PDX Facility.

1.52 “Facilities Expenses” means the PDX Facility Expenses and the Purchased
Facility Expenses.

1.53 “FTE” means the equivalent of a full-time employee’s work time over a
twelve (12)-month period (including normal vacations, sick days and holidays).

1.54 “FTE Rate” means the amount to be paid by Agrigenetics to EPS to support
one (1) EPS FTE over one (1) twelve (12)-month period. The annual FTE Rate for
each Contract Year is set forth in Section 6.1(a).

1.55 “Governmental Authority” means any United States or non-United States
federal, national, supranational, state, provincial, local or similar
government, governmental, regulatory or administrative authority, branch, agency
or commission or any court, tribunal, or arbitral or judicial body (including
any grand jury).

1.56 “Indemnifying Party” has the meaning set forth in Section 12.3(a).

1.57 “Indemnitee” has the meaning set forth in Section 12.3.

1.58 “Informatics Code” means any code generated by either Party under this
Agreement [ * ].

1.59 [ * ]

1.60 [ * ] means [ * ].

1.61 “Joint Management Team” or “JMT” has the meaning assigned to it in
Section 3.1(a).

1.62 “Key Personnel” means [ * ].

1.63 “Key Personnel List” means [ * ].

1.64 “Know-How” means data, inventions, discoveries, findings, methods,
information, processes, informatics, techniques and technology (whether or not
patentable), including, but not limited to, formulae, materials, including
biological materials, practices, methods, knowledge, know-how, processes,
experience, test data (including biological, field trial and test data, and
related reports, statistical analyses, expert opinions and the like), analytical
and quality control data, marketing data, which in all cases are not generally
known, and the trade secret rights to the foregoing.

1.65 “Lease” means the Lease Agreement by and between Pacific Realty Associates
and EPS dated March 7, 2006, as amended on or before the Effective Date.

 

5

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.66 [ * ].

1.67 “Mycogen” has the meaning set forth in the Preamble.

1.68 “Net First Year FTE Payment” has the meaning set forth in
Section 6.2(a)(ii)(1).

1.69 [ * ].

1.70 “Parties” has the meaning set forth in the Preamble.

1.71 “Party” has the meaning set forth in the Preamble.

1.72 “Patents” means: (a) United States and foreign patents, together with any
and all reexaminations, reissues, renewals, extensions and term restorations,
inventors’ certificates; and (b) United States and foreign patent applications,
including provisionals, continuations, continued prosecutions, divisionals and
substitute applications.

1.73 “PDX Facility” has the meaning assigned to it in the APA.

1.74 “PDX Facility Expenses” means all costs and expenses in connection with the
operation (such as maintenance, repairs, janitorial services, technology
services including telephone and internet, insurance and utilities) of the PDX
Facility and the Purchased Operative Assets therein, including all costs and
expenses paid or payable by EPS as tenant under the Lease during the Term.

1.75 “Permitted Affiliate” has the meaning set forth in Section 14.14(a).

1.76 “Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

1.77 “Personnel Committee” has the meaning set forth in Section 8.1.

1.78 [ * ].

1.79 [ * ] has the meaning set forth in the Recitals.

1.80 [ * ] has the meaning set forth in Section 2.3(d).

1.81 “Purchased Assets” has the meaning assigned to it in the APA.

1.82 “Purchased Facility” has the meaning assigned to it in the APA.

 

6

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.83 “Purchased Facility Expenses” means all costs and expenses in connection
with the operation (such as maintenance, repairs, janitorial services,
technology services including telephone and internet, insurance and utilities)
of the Purchased Facility and the Purchased Operative Assets therein, including
all costs and expenses paid or payable by Agrigenetics as the owner of the
Purchased Facility or EPS as the operator of the Purchased Facility, but
expressly excluding real property taxes and assessments.

1.84 “Purchased Operative Assets” has the meaning assigned to it in the APA.

1.85 “Receiving Party” has the meaning set forth in Section 9.1.

1.86 “Research Budget” means the written budget prepared by EPS and Agrigenetics
outlining a good faith approximation of FTE expenditures and all other costs and
expenses the Parties expect to incur in carrying out the activities in the
Research Plan.

1.87 “Research Inventions” means any and all data, results, inventions,
improvements, or discoveries, including the Informatics Code, whether patentable
or not, that are made by the Parties, either solely or jointly, in the course of
conducting activities under the Research Program, or that are made by
subcontractors or other personnel performing activities under the Research
Program, including all intellectual property rights therein.

1.88 “Research Know-How” means all Know-How created by the Parties, either
solely or jointly, in the course of conducting activities under the Research
Program or created by subcontractors or other personnel performing activities
under the Research Program.

1.89 “Research Patents” means all Patents that disclose or claim any Research
Invention.

1.90 “Research Plan” has the meaning set forth in Section 2.2.

1.91 “Research Program” means, collectively, all research activities set forth
in the Research Plan or as approved pursuant to Section 2.7.

1.92 [ * ] has the meaning set forth in Section 8.6.

1.93 [ * ]

1.94 [ * ] has the meaning set forth in Section 3.5(d).

1.95 [ * ] has the meaning set forth in Section 2.3(e).

1.96 [ * ] has the meaning set forth in the Recitals.

1.97 “Term” has the meaning set forth in Section 10.1.

 

7

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.98 “Third Party” means any Person other than: EPS, Agrigenetics or an
Affiliate of either Party.

1.99 “Transactional Agreements” has the meaning assigned to it in the APA.

1.100 “[ * ]” has the meaning set forth in Exhibit A.7.

1.101 [ * ]

1.102 [ * ]

1.103 [ * ]

1.104 [ * ]

ARTICLE 2

CONDUCT OF RESEARCH

2.1 Overview. EPS and Agrigenetics will conduct research pursuant to the
Research Plan at the Purchased Facility, the PDX Facility and certain other
facilities, provided that (a) EPS’ research at such other facilities is
unanimously approved by the JMT and (b) EPS is reimbursed for all reasonable
out-of-pocket travel- and lodging-related expenses it incurs with respect to
research at such other facilities.

2.2 Research Plan. The Parties shall conduct all research under this Agreement
pursuant to a written research plan (the “Research Plan”), which shall set forth
the activities to be performed by employees of each Party (including the Key
Personnel) to meet the objectives of the Research Program, timelines for
performing such activities, and the Research Budget, [ * ]. The Parties have
agreed to an initial Research Plan and an associated Research Budget, which is
attached to this Agreement as Exhibit A. The Research Plan and Research Budget
may be amended only by unanimous written agreement of the JMT. In the event of a
conflict between this Agreement and the Research Plan or Research Budget, this
Agreement shall govern.

2.3 Research Program. EPS and Agrigenetics shall conduct the Research Program
pursuant to the terms and conditions set forth in this Agreement, and in
particular in accordance with the Research Plan. The objectives of the Research
Program are to:

(a) [ * ];

(b) [ * ];

(c) [ * ];

(d) [ * ]; and

 

8

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(e) [ * ].

2.4 Conduct of Research. Each Party shall use Diligent Efforts to conduct the
tasks assigned to it pursuant to the Research Plan and to attempt to achieve the
objectives of the Research Program efficiently and expeditiously. Each Party’s
employees and consultants shall conduct the Research Program in a good
scientific manner, and in compliance with the requirements of all applicable
laws and regulations. Each Party shall maintain complete and accurate records of
all work conducted by it under the Research Program and all results, data and
developments made by it in the course of conducting the activities under the
Research Program. EPS hereby covenants that [ * ] Diligent Efforts to conduct
the tasks assigned to it pursuant to the Research Plan or to attempt to achieve
the objectives of the Research Program efficiently and expeditiously [ * ].

2.5 Implementation of the Research Plan. The Parties agree that, subject to
Section 3.5, Exelixis’ [ * ] shall have the primary responsibility for decision
making with respect to the implementation of the Research Plan for activities
with respect to Additional Purchased Asset 1 or Additional Purchased Asset 2. In
addition, Exelixis’ [ * ] shall serve as the primary contact at EPS for
communications between the Parties with respect to such implementation.

2.6 Reporting. Within thirty (30) days after the end of each calendar quarter,
each Party shall provide the JMT with summary reports of its activities and
progress under the Research Plan during such calendar quarter.

2.7 Innovation Initiatives. In addition to Agrigenetics’ payment obligations
pursuant to Article 6 and Section 8.5, for the last quarter of the first
Contract Year and for each subsequent Contract Year during the Term,
Agrigenetics will provide funding for [ * ] to perform research projects
proposed by EPS and approved by Agrigenetics that are outside the scope of the
Research Plan. Decisions regarding any allocation of such funds among such
research projects will be made by the Personnel Committee, provided that the
total funding amount is distributed among such research projects. Agrigenetics
will pay EPS the greater of (a) funding for [ * ] or (b) the full amount of
funding for such approved research projects for each quarter in the Term
beginning with the last quarter of the first Contract Year, no later than the
first day of such quarter (January 1, April 1, July 1, October 1). All data,
results, inventions, improvements or discoveries arising from such research
projects shall be deemed to be Research Inventions. EPS will be a preferred
source of resources to Agrigenetics for all such proposed research projects that
are enhancements to or extensions of the Additional Purchased Assets.

 

9

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ARTICLE 3

JOINT MANAGEMENT TEAM

3.1 Membership. The Research Program shall be managed by a joint management team
(the “Joint Management Team” or the “JMT”). The JMT shall consist of [ * ]
members, [ * ] of which shall be appointed by and represent Agrigenetics, and [
* ] of which shall be appointed by and represent EPS. The JMT members of each
Party shall hold senior positions at such Party and be authorized to make
strategic decisions on behalf of such Party. The initial members of the JMT are
set forth in Exhibit B. Each Party may replace any of its JMT members at any
time and for any reason upon written notice to the other Party.

3.2 Responsibilities. The responsibilities of the JMT shall be:

(a) to develop and communicate the overall strategy for the Research Program;

(b) to facilitate the exchange of information between the Parties with respect
to the Research Program, the Research Plan and activities hereunder;

(c) to share and discuss the Parties’ performance under the Research Plan at
least on a semi-annual basis;

(d) to review and, where appropriate, revise the Research Plan and Research
Budget;

(e) [ * ];

(f) in accordance with Section 3.5, to [ * ]; and

(g) to perform such other functions as appropriate to further the purposes of
this Agreement, as determined by the Parties.

The JMT has no authority to amend or modify any of the terms or provisions of
this Agreement. The JMT’s role shall be directed towards strategic decision
making.

3.3 Meetings. The JMT shall meet once every [ * ], or more frequently at the
request of either Party. Meetings for the JMT may be held in person, or by
teleconference or videoconference, provided that at least one (1) meeting in
each calendar year shall be held in person and that there shall be at least one
(1) JMT member for each Party present at any such meeting. The in-person
meetings shall be held on an alternating basis at locations chosen by each
Party. A Party’s JMT members may invite representatives of such Party who are
not JMT members to attend JMT meetings as non-voting observers, provided that
all such representatives are bound by confidentiality obligations substantially
similar to those set forth in Article 9, and provided further that such Party
provides at least [ * ] prior notice to the other Party and such other Party
consents to such representatives attending the JMT meeting. Meetings of the JMT
shall be effective only if at least one (1) member of each Party is present or
participating. Each Party shall be responsible for all of its own expenses of
participating in the JMT meetings. The Parties shall alternate preparing and
circulating the minutes of the JMT meetings.

 

10

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

3.4 Decision-Making. The JMT shall make its decisions by [ * ]; provided,
however, that [ * ].

3.5 [ * ] by the JMT.

(a) Within [ * ] of receipt of any [ * ], the JMT shall use commercially
reasonable efforts: [ * ].

(b) Notwithstanding the requirements of Section 3.5(a), if at any point in the
course of the Research Program, the JMT becomes aware of any technology that is
being used in the conduct of the Research Program [ * ].

(c) Exhibit F identifies all [ * ] used or developed under the [ * ] prior to
the Effective Date that will be used in carrying out the Research Program.
Agrigenetics acknowledges [ * ], subject to Section 3.5(b) above.

(d) For [ * ] not included in Exhibit F, [ * ]. [ * ]. EPS shall provide the [ *
] to the JMT at least [ * ] in connection with its performance of its
obligations under the Research Plan.

ARTICLE 4

ADDITIONAL PURCHASED ASSETS

4.1 Additional Purchased Assets.

(a) EPS shall use Diligent Efforts to develop the following assets pursuant to
its activities under the Research Program (each such asset, an “Additional
Purchased Asset”). The Parties estimate that each Additional Purchased Asset
will be developed and fully achieved by the date specified below (each such
date, an “Anticipated Delivery Date”):

(i) On or before [ * ], [ * ] “Additional Purchased Asset 1”);

(ii) On or before [ * ], [ * ] (“Additional Purchased Asset 2”); and

(iii) On or before [ * ], [ * ].

(b) The first Party to achieve a particular Additional Purchased Asset shall
promptly notify the other Party in writing of such achievement. Agrigenetics
shall pay EPS for achievement of the Additional Purchased Assets as set forth in
Section 6.5.

 

11

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

4.2 Potential Delays.

(a) Any failure by Agrigenetics to perform its obligations under this Agreement
(including any task allocated to Agrigenetics in the Research Plan) that causes,
in whole or in part, a delay in development of an Additional Purchased Asset
shall delay the applicable Anticipated Delivery Date by the length of such delay
that is attributable to Agrigenetics’ failure to perform its obligations under
this Agreement (including any task allocated to Agrigenetics in the Research
Plan), provided that EPS has given written notice to Agrigenetics of the delay
and Agrigenetics has failed to remedy such delay, and the delay is reasonably
attributable to Agrigenetics’ failure to perform its obligations under the
Agreement (including any task allocated to Agrigenetics in the Research Plan).
Such delay by Agrigenetics shall include Agrigenetics’ delays reasonably
attributable to failure to maintain the Purchased Facility or the Purchased
Operative Assets in good working order in accordance with Section 5.2(b)(ii).

(b) If the JMT instructs EPS [ * ] then, with respect to each Additional
Purchased Asset [ * ], the applicable Anticipated Delivery Date shall [ * ]. In
addition, if, pursuant to Section 3.5(b), the JMT [ * ].

(c) Provided EPS satisfies its obligations under Section 2.4, failure by EPS to
develop any Additional Purchased Asset by the applicable Anticipated Delivery
Date, shall not in and of itself be deemed a breach of this Agreement or any
other agreement between the Parties or their Affiliates, including the APA.
Agrigenetics’ sole and exclusive remedy for such failure shall be either
termination of this Agreement pursuant to Section 10.2 [ * ].

ARTICLE 5

FACILITIES

5.1 Facility Use. During the Term, in order to enable the parties to perform the
tasks assigned to them under the Research Plan using the Facilities, (a) EPS
shall grant to Agrigenetics a license to use the PDX Facility, which license
shall be in the form attached as Exhibit C (the “Agrigenetics PDX Facility
License”), and (b) Agrigenetics shall lease the Purchased Facility to EPS, which
lease shall be in the form attached as Exhibit D (the “EPS Greenhouse Lease”).

 

12

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

5.2 Facility Management; Reimbursement.

(a) PDX Facility. The Lease is an Excluded Asset (as such term is defined in the
APA) and EPS shall continue to manage, operate and maintain the PDX Facility and
the Purchased Operative Assets therein during the Term in accordance with the
terms and conditions of the Lease and in compliance with all applicable laws
during the Term. EPS shall implement appropriate policies, procedures and
programs designed to protect employee and guest safety, further good industrial
hygiene practices and ensure compliance with all applicable Environmental Laws
with respect to the PDX Facility. Agrigenetics shall pay to EPS all of
Agrigenetics’ Share of PDX Facility Expenses in accordance with Article 6.

(b) Purchased Facility.

(i) For the First and Second Contract Years. For the first and second Contract
Years, EPS shall manage, operate and maintain the Purchased Facility and the
Purchased Operative Assets therein pursuant to the terms of the EPS Greenhouse
Lease and in compliance with all applicable laws. During such period, EPS shall
implement appropriate policies, procedures and programs designed to protect
employee and guest safety, further good industrial hygiene practices and ensure
compliance with all applicable Environmental Laws with respect to the Purchased
Facility. For the first and second Contract Years, EPS shall pay directly, and
Agrigenetics shall pay EPS for, all Purchased Facility Expenses in accordance
with Article 6.

(ii) For all Subsequent Contract Years. For each of the third, fourth and fifth
Contract Years, Agrigenetics shall manage, operate and maintain the Purchased
Facility and the Purchased Operative Assets therein in compliance with all
applicable laws. During such period, Agrigenetics shall implement appropriate
policies, procedures and programs designed to protect employee and guest safety,
further good industrial hygiene practices and ensure compliance with all
applicable Environmental Laws with respect to the Purchased Facility. For each
of the third, fourth and fifth Contract Years, Agrigenetics shall pay directly
all Purchased Facility Expenses.

(iii) Property Tax and Assessment. Commencing upon the Effective Date,
Agrigenetics shall be solely responsible for property taxes and assessments on
the Purchased Facility, and shall make direct payment of such taxes and
assessments to the applicable authority.

(c) Commercially Reasonable Efforts. Each Party shall use commercially
reasonable efforts to manage, operate and maintain the PDX Facility, the
Purchased Facility and the Purchased Operative Assets, during the period of each
Party’s management duties as allocated under this Article 5, and shall use
commercially reasonable efforts to ensure that the PDX Facility, the Purchased
Facility and the Purchased Operative Assets are in good working order and
sufficient for EPS’s performance of its obligations hereunder as contemplated in
the Research Plan in effect as of the Effective Date.

 

13

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ARTICLE 6

COMPENSATION

6.1 Principles of Calculation.

(a) FTE Payments. During the Term, Agrigenetics shall pay EPS each year the
applicable FTE Rate (as defined below) for each FTE performing work under the
Research Plan (excluding [ * ]) who is an employee of EPS, and Agrigenetics
shall also pay EPS a one-time payment during the first Contract Year of [ * ]
for [ * ]. The FTE Rate shall be deemed to include all salaries, benefits and
direct and indirect costs of such FTEs, but shall not be deemed to include any
Facility Expenses or capital expenditures, which shall be separately reimbursed
by Agrigenetics pursuant to Sections 6.2 and 6.3. All payments made by
Agrigenetics to EPS pursuant to this Section 6.1 shall be noncreditable and
nonrefundable, except as expressly set forth in Section 6.3 below. The FTE Rate
applicable to each year during the Term is set forth below (each period below, a
“Contract Year”):

(i) For the period between April 1, 2007 and March 31, 2008, the FTE Rate shall
be [ * ];

(ii) For the period between April 1, 2008 and March 31, 2009, the FTE Rate shall
be [ * ];

(iii) For the period between April 1, 2009 and March 31, 2010, the FTE Rate
shall be [ * ];

(iv) For the period between April 1, 2010 and March 31, 2011, the FTE Rate shall
be [ * ]; and

(v) For the period between April 1, 2011 and March 31, 2012, the FTE Rate shall
be [ * ].

(b) Facilities Reimbursement.

(i) PDX Facility Expenses. During the Term, Agrigenetics shall be responsible
for, and shall reimburse EPS for, Agrigenetics’ proportionate share of the PDX
Facility Expenses (“Agrigenetics’ Share of PDX Facility Expenses”). EPS shall be
responsible for the remainder of the PDX Facility Expenses that are not
Agrigenetics’ Share of PDX Facility Expenses (“EPS’s Share of PDX Facility
Expenses”). Agrigenetics’ Share of PDX Facility Expenses shall be [ * ].

(ii) Purchased Facility Expenses. During the Term, Agrigenetics shall be
responsible for all Purchased Facility Expenses.

 

14

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) Capital Expenditures. The Parties agree that, from time to time during the
Term (including the period during the first Contract Year that is prior to the
Effective Date), EPS may incur certain capital expenditures authorized in the
Research Budget. The Parties agree that EPS shall have discretion to incur, and
Agrigenetics shall be responsible for, such capital expenditures in an amount
not to exceed [ * ] during the first Contract Year for purposes described in the
Research Plan, and the Parties further agree that Agrigenetics has already paid
EPS [ * ] of such amount. EPS shall obtain the written consent of the JMT prior
to incurring any additional capital expenditures in the first Contract Year or
incurring any capital expenditures after the first Contract Year for (i) any
asset in excess of [ * ] or (ii) assets totaling more than [ * ] in any Contract
Year (which consent shall not be unreasonably withheld or delayed). Prior to
incurring any additional capital expenditure in excess of [ * ], EPS shall
notify Agrigenetics’ representatives on the JMT of such proposed capital
expenditure for the purpose of assessing if Agrigenetics has surplus equipment
that may satisfy the need and avoid incurring the added expense. Agrigenetics
shall own all rights, title and interest in all assets created by or purchased
through such capital expenditures and EPS hereby assigns to Agrigenetics all of
EPS’s rights, title and interest in and to such assets.

6.2 Estimated Payments; Advance Payments.

(a) FTE Payments.

(i) Estimated FTE Payments. EPS estimates that the FTE payments for each
Contract Year of the Term (each, an “Estimated Annual FTE Payment”) will be as
follows:

(1) the Estimated Annual FTE Payment for the first Contract Year shall be: (A) [
* ] for the approximately [ * ] FTEs engaged in Research Program (excluding
activities set forth in the [ * ]); plus (B) [ * ] in the amount of [ * ],
resulting in the Estimated Annual FTE Payment of [ * ];

(2) the Estimated Annual FTE Payment for the second Contract Year shall be [ * ]
for the approximately [ * ] FTEs engaged in the Research Program;

(3) the Estimated Annual FTE Payment for the third Contract Year shall be [ * ]
for the approximately [ * ] FTEs engaged in the Research Program;

(4) the Estimated Annual FTE Payment for the fourth Contract Year shall be [ * ]
for the approximately [ * ] FTEs engaged in the Research Program; and

(5) the Estimated Annual FTE Payment for the fifth Contract Year shall be [ * ]
for the approximately [ * ] FTEs engaged in the Research Program.

Each Estimated Annual FTE Payment is subject to adjustment pursuant to
Section 8.4(c).

 

15

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(ii) FTE Payment Schedule.

(1) For the First Contract Year. Agrigenetics shall pay to EPS the FTE payment
for the first Contract Year in the amount equal to the Estimated Annual FTE
Payment for such first Contract Year [ * ], minus the FTE payments made by
Agrigenetics to EPS under the [ * ] prior to the Effective Date [ * ], resulting
in such net FTE payment due after the Effective Date from Agrigenetics to EPS
for the first Contract Year being [ * ] (the “Net First Year FTE Payment”). On
each of October 1, 2007 and January 1, 2008, Agrigenetics shall make a payment
to EPS equal to one-half ( 1/2) of such Net First Year FTE Payment, in each case
in the amount of [ * ]. EPS shall invoice Agrigenetics in accordance with
Section 6.9.

(2) For the Subsequent Contract Years. On the first day of each calendar quarter
(April 1, July 1, October 1, January 1) during each subsequent Contract Year,
Agrigenetics shall pay to EPS: one-quarter ( 1/4 ) of the Estimated Annual FTE
Payment for such Contract Year as set forth in Section 6.2(a)(i) above. EPS
shall invoice Agrigenetics in accordance with Section 6.9.

(b) Advance Facilities Payments.

(i) For the First Contract Year. Agrigenetics shall make payments to EPS for the
amount of Agrigenetics’ share of the estimated annual Facility Expenses (the
“Agrigenetics Estimated Annual Facility Expenses”) for the first Contract Year
in an amount equal to [ * ] pursuant to the schedule set forth in this
Section 6.2(b)(i). For the first Contract Year, EPS shall directly incur such
Agrigenetics Estimated Annual Facility Expenses and Agrigenetics shall pay EPS
for such Agrigenetics Estimated Annual Facility Expenses as follows: (A) on
October 1, 2007, Agrigenetics shall pay to EPS three quarters (3/4) of [ * ],
resulting in a payment amount of [ * ], and (B) on January 1, 2008, Agrigenetics
shall pay to EPS one quarter (1/4) of [ * ], resulting in a payment amount of [
* ]. EPS shall invoice Agrigenetics in accordance with Section 6.9.

(ii) For the Second Contract Year. The Agrigenetics Estimated Annual Facility
Expenses for the second Contract Year is [ * ]. For the second Contract Year,
EPS shall directly incur such Agrigenetics Estimated Annual Facility Expenses
and Agrigenetics shall pay EPS for such Agrigenetics Estimated Annual Facility
Expenses as follows: (A) on the first day of each calendar quarter (April
1, July 1, October 1, and January 1) during such Second Contract Year,
Agrigenetics shall pay to EPS one-quarter ( 1/4) of the Agrigenetics Estimated
Annual Facility Expenses for such second Contract Year, resulting in a payment
amount of [ * ] for each payment. EPS shall invoice Agrigenetics in accordance
with Section 6.9.

(iii) For Each Subsequent Contract Year.

(1) Estimates. During the Term, at least ninety (90) days before the start of
each of the third, fourth and fifth Contract Years, EPS shall submit to
Agrigenetics a good faith estimate of the amount of the PDX Facility Expenses to
be incurred for

 

16

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

such Contract Year, together with estimated amounts as to how much of such PDX
Facility Expenses would be Agrigenetics’ share and EPS’s share (respectively,
“Estimated Agrigenetics PDX Facility Share” and “Estimated EPS PDX Facility
Share”).

(2) Advance Payments. On the first day of each calendar quarter (April
1, July 1, October 1, and January 1) during each of the third, fourth and fifth
Contract Years, Agrigenetics shall pay to EPS an amount equal to one-quarter
( 1/ 4) of the Estimated Agrigenetics PDX Facility Share. EPS shall invoice
Agrigenetics in accordance with Section 6.9. All such advance payments made by
Agrigenetics during a particular Contract Year shall be referred to collectively
as the “Agrigenetics Advance Facilities Payments” during such Contract Year.

(c) Capital Expenditure Payments. The Parties acknowledge that Agrigenetics has
paid EPS [ * ] under the [ * ] for capital expenditures incurred or to be
incurred by EPS during the first Contract Year pursuant to Section 6.1(c).
Agrigenetics shall pay to EPS an additional amount of [ * ] on October 1, 2007
for capital expenditures incurred or to be incurred by EPS during such first
Contract Year pursuant to Section 6.1(c). EPS shall invoice Agrigenetics in
accordance with Section 6.9.

6.3 True-Up Mechanisms. During the Term, EPS shall track and calculate the
actual number of FTEs involved in the Research Program in accordance with EPS’s
then-current accounting methodology, and shall keep a complete and accurate
record of all capital expenditures actually incurred by EPS pursuant to
Section 6.1(c) above. EPS shall keep a complete and accurate record of all
Facilities Expenses actually incurred by it.

(a) True-Up For FTE Payments. Within [ * ] after the end of each Contract Year,
EPS shall submit an invoice to Agrigenetics setting forth in reasonable detail:
(i) the actual FTEs utilized by EPS during the Contract Year for the Research
Program (excluding [ * ]) immediately preceding the submission of such invoice;
(ii) the calculation of the actual annual FTE payment for such Contract Year
pursuant to Section 6.1(a) based on such actual FTEs utilized (for the first
Contract Year, such actual annual FTE payment amount shall also include [ * ],
which shall be a fixed amount and not subject to any true-up mechanism) (the
“Actual Annual FTE Payment”); and (iii) the difference between such Actual
Annual FTE Payment incurred by EPS and the Estimated Annual FTE Payment for such
Contract Year. If the Estimated Annual FTE Payments made by Agrigenetics to EPS
for such Contract Year exceeds the sum of Actual Annual FTE Payment for such
Contract Year, then such overage shall be credited against Agrigenetics’ payment
for subsequent Estimated Annual FTE Payments, or, if no more invoices will be
issued under this Agreement, then such overage shall be refunded to Agrigenetics
within [ * ] after the date of such invoice. If the amount paid by Agrigenetics
to EPS for such Contract Year is less than the Actual Annual FTE Payment for
such Contract Year, then Agrigenetics shall submit a payment to EPS within [ * ]
after receiving such invoice equal to the amount of such underpayment.

 

17

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b) True-Up for Facilities Expenses.

(i) For the First and Second Contract Years. Within [ * ] days after the end of
each of the first and second Contract Years, EPS shall submit an invoice to
Agrigenetics setting forth in reasonable detail: (A) the amount of Agrigenetics’
Share of Facilities Expenses actually incurred by EPS during the Contract Year
immediately preceding such submission; and (B) the difference between such
Agrigenetics’ Share of Facilities Expenses and the Agrigenetics Estimated Annual
Facilities Expenses for such Contract Year. If the Agrigenetics Estimated Annual
Facilities Expenses for such Contract Year exceeds Agrigenetics’ Share of
Facilities Expenses for such Contract Year, then such overage shall be credited
against Agrigenetics’ obligation to make payment for Agrigenetics’ subsequent
advance facilities payments pursuant to Section 6.2(b) above. If no more
invoices will be issued under this Agreement, then such overage shall be
refunded to Agrigenetics within [ * ] after the date of such invoice. If the
amount paid by Agrigenetics to EPS as Agrigenetics Estimated Annual Facilities
Expenses for such Contract Year is less than Agrigenetics’ Share of the
Facilities Expenses for such Contract Year, then Agrigenetics shall submit a
payment to EPS within [ * ] after receiving such invoice equal to the amount of
such underpayment.

(ii) For the Third, Fourth and Fifth Contract Year. Within [ * ] after the end
of each of the third, fourth and fifth Contract Year, EPS shall submit an
invoice to Agrigenetics setting forth in reasonable detail: (A) the amount of
Agrigenetics’ Share of PDX Facilities Expenses actually incurred by EPS during
the Contract Year immediately preceding such submission, calculated pursuant to
Section 6.1(b); and (B) the difference between such Agrigenetics’ Share of PDX
Facilities Expenses and the Agrigenetics Advance Facilities Payments for such
Contract Year. If the Agrigenetics Advance Facilities Payments for such Contract
Year exceeds Agrigenetics’ Share of PDX Facilities Expenses for such Contract
Year, then such overage shall be credited against Agrigenetics’ obligation to
make payment for Agrigenetics’ subsequent advance facilities payments pursuant
to Section 6.2(b) above. If no more invoices will be issued under this
Agreement, then such overage shall be refunded to Agrigenetics within [ * ]
after the date of such invoice. If the amount paid by Agrigenetics to EPS as
Agrigenetics Advance Facilities Payments for such Contract Year is less than
Agrigenetics’ Share of the PDX Facilities Expenses for such Contract Year, then
Agrigenetics shall submit a payment to EPS within [ * ] after receiving such
invoice equal to the amount of such underpayment.

(c) True-Up for Capital Expenditures.

(i) For the First Contract Year. Within [ * ] after the first Contract Year, EPS
shall submit to Agrigenetics an invoice of: (i) all capital expenditures
incurred by EPS during such Contract Year (including all capital expenditures
incurred by EPS under the [ * ]) (the “Actual Capital Expenditure”); and
(ii) the difference between the amount set forth in subsection (i) above and [ *
]. If such Actual Capital Expenditure exceeds [ * ], then to the extent such
additional capital expenditures were either approved by the JMT or allowed
pursuant to Section 6.1(c) above, Agrigenetics shall submit payment to EPS in
the amount of such additional capital expenditure within [ * ] after
Agrigenetics receives such invoice. If such Actual Capital Expenditure is less
than [ * ], then EPS shall refund Agrigenetics such difference within [ * ]
after the date of such invoice.

 

18

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(ii) For Subsequent Contract Years. Within [ * ] after the end of each
subsequent Contract Year, EPS shall submit to Agrigenetics an invoice of all
capital expenditures incurred by EPS during such Contract Year. To the extent
such capital expenditures were either approved by the JMT or allowed pursuant to
Section 6.1(c) above, Agrigenetics shall submit payment to EPS in the amount of
such capital expenditure within [ * ] after Agrigenetics receives such invoice.

(d) True-Up Upon Expiration or Termination. In addition to the true-up
procedures described in Sections 6.3(a), (b) and (c) following the end of each
Contract Year, the Parties shall perform corresponding true-up procedures within
[ * ] after the effective date of any expiration or termination of this
Agreement, with respect to payments made and expenses incurred, prior to the
effective date of such termination or expiration, during the Contract Year in
which such effective date occurred.

6.4 Reimbursed Expenses. Within [ * ] after the end of each calendar quarter,
EPS shall submit to Agrigenetics an invoice setting forth in reasonable detail
the expenses actually incurred by EPS during such calendar quarter for temporary
employees, research consultants and contractors, and other research-related
costs that are not included in FTE payments, Facilities Expenses, or capital
expenditures under this Article 6. Within [ * ] of its receipt of such invoice,
Agrigenetics shall reimburse EPS for all such expenses to the extent that such
expenses, together with the amounts reimbursed by Agrigenetics for the preceding
calendar quarters of the relevant Contract Year, do not exceed the applicable
amounts set forth in the Research Budget plus all additional such expenses that
the JMT approved in writing before the applicable expenses were incurred.

6.5 Payment for Additional Purchased Assets. Within [ * ] after each Additional
Purchased Asset has been fully achieved, EPS shall invoice Agrigenetics the
following amount, whichever is applicable, for such Additional Purchased Asset:

(a) if such achievement occurs prior to the applicable Anticipated Delivery Date
(as adjusted under Section 4.2(a) or 4.2(b) if necessary) or within [ * ]
thereafter, [ * ]; or

(b) if such achievement occurs more than [ * ], after the applicable Anticipated
Delivery Date (as adjusted under Section 4.2(a) or 4.2(b) if necessary), [ * ].

Such payments shall be due for each and every Additional Purchased Asset, for a
maximum aggregate payment by Agrigenetics under this Section 6.5 of $13,500,000.
All payments made by Agrigenetics to EPS pursuant to this Section 6.5 shall be
noncreditable and nonrefundable and shall be paid by Agrigenetics within thirty
(30) days after Agrigenetics’ receipt of the invoice from EPS.

 

19

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

6.6 Payment Method. All payments due under this Agreement to EPS or Agrigenetics
shall be made by wire transfer in immediately available funds to an account
designated by EPS or Agrigenetics, as appropriate. All payments hereunder shall
be made in United States dollars.

6.7 Taxes. EPS and Agrigenetics shall each pay any and all taxes levied on
account of all payments it receives under this Agreement. If laws or regulations
require that taxes be withheld, the Party making payment shall: (a) deduct those
taxes from the remittable payment; (b) pay the taxes to the proper taxing
authority; and (c) send evidence of the obligation, together with proof of
payment of the taxes to the Party receiving payment within thirty (30) days
following that tax payment.

6.8 Interest. If a Party fails to make any payment due to the other Party under
this Agreement on time, then interest shall accrue on a daily basis at an annual
rate equal to [ * ] above the then-applicable prime commercial lending rate of
CitiBank, N.A., San Francisco, California, or at the maximum rate permitted by
applicable law, whichever is the lower.

6.9 Invoices. All payments will be made against invoices and the due date shall
be [ * ] following receipt of the invoice, unless otherwise specified herein.

ARTICLE 7

INTELLECTUAL PROPERTY

7.1 Ownership of Research Inventions.

(a) Agrigenetics shall own all rights, title and interests in and to all
Research Inventions. EPS hereby assigns to Agrigenetics all of EPS’s rights,
title and interests in and to the Research Inventions. EPS shall maintain or
enter into agreements with all subcontractors and other personnel performing
activities under the Research Program requiring such subcontractors or personnel
to assign all of their rights, title and interests in and to Research Inventions
to EPS, and ownership of such Research Inventions will transfer to Agrigenetics
pursuant to the first sentence of this Section 7.1.

(b) At Agrigenetics’ reasonable request and expense, EPS will execute and
deliver such documents and instruments and take such other actions reasonably
necessary to ensure that all right, title and interest is properly passed to
Agrigenetics in any Research Inventions.

(c) Agrigenetics shall own all rights, title and interest in and to all samples
and tangible assets made by EPS and any subcontractors or other personnel in the
course of conducting activities under the Research Program (including notebooks,
protocols, printouts and other related materials). EPS hereby assigns to
Agrigenetics all of EPS’s rights, title and interests in and to such samples and
tangible assets. EPS shall not deny Agrigenetics access to, nor remove from the
Facilities, such samples and tangible assets or any portion thereof without
Agrigenetics’ prior consent.

 

20

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(d) At Agrigenetics’ reasonable request and expense, EPS will provide
Agrigenetics with copies of any documents or access to any personnel required to
establish and/or support Agrigenetics’ rights in the Research Inventions.

7.2 License Grants.

(a) Agrigenetics hereby grants to EPS during the Term a nonexclusive,
royalty-free, non-sublicenseable (except to subcontractors and other personnel
approved by the Personnel Committee pursuant to Section 8.1), non-transferable
license under the Agrigenetics Technology (excluding the [ * ]) solely for EPS
to perform its obligations under this Agreement.

(b) Agrigenetics hereby [ * ].

(c) Agrigenetics hereby grants to EPS during the Term a nonexclusive,
royalty-free, non-sublicenseable (except to subcontractors and other personnel
approved by the Personnel Committee pursuant to Section 8.1), non-transferable
license under the Research Inventions solely for EPS to perform its obligations
under this Agreement.

(d) EPS hereby grants Agrigenetics a nonexclusive, royalty-free,
non-sublicenseable, non-transferable sublicense of Agrinomics’ license pursuant
to Section 2.1 of the [ * ], solely for Agrigenetics to conduct research using
Materials (as such term is defined in the [ * ]) provided by EPS.

7.3 Disclosure of Research Inventions; Patent Prosecution.

(a) EPS shall notify Agrigenetics as soon as practicable, in writing, of any
Research Invention made by EPS or by any subcontractors or other personnel
performing activities under the Research Program and shall disclose such
Research Invention in reasonable detail to appropriate Agrigenetics personnel.
Agrigenetics shall be responsible for the filing, prosecution and maintenance of
all Research Patents, at its sole expense.

(b) Agrigenetics shall disclose, solely to the extent necessary for EPS to
perform its obligations under this Agreement, any Agrigenetics activities,
results or information that contributed to or form part of, a Research
Invention.

(c) Agrigenetics and its Affiliates shall be solely responsible for the
disclosure, in confidence, [ * ].

7.4 Enforcement or Defense of Patents. If either Party becomes aware of any
Third Party activity that infringes any Research Patent, or any allegation by a
Third Party that a Research Patent is invalid or unenforceable, then such Party
shall give prompt written notice to

 

21

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

the other Party regarding such infringement or allegation. In the case of such
Third Party infringement of a Research Patent, Agrigenetics shall have the sole
right, but not obligation, to institute any action against such infringer, at
its own expense. Upon Agrigenetics’ reasonable request and sole expense, EPS
shall assist Agrigenetics in any such action against such Third Party. In the
case of such Third Party allegation of invalidity or unenforceability of a
Research Patent, Agrigenetics shall have the sole right, but not obligation, to
defend any action filed by such Third Party, at its own expense. Upon
Agrigenetics’ reasonable request and sole expense, EPS shall assist Agrigenetics
in its defense of any such action filed by such Third Party. Such assistance by
EPS in these proceedings shall include, access to any and all data, notebooks,
or other records related to the Research Inventions and access to any personnel
that may have knowledge of or have conducted any research that led, directly or
indirectly, to a Research Invention.

ARTICLE 8

EMPLOYEES

8.1 General. EPS and Agrigenetics shall each be responsible for staffing the
projects assigned to it under the Research Program. All EPS employees and
Agrigenetics Employees shall perform activities under the Research Program under
the direction and direct supervision of [ * ], who shall also direct and manage
the day-to-day activities under the Research Plan. EPS may only use
subcontractors or any personnel other than employees of EPS or Agrigenetics to
perform activities under the Research Program upon the prior approval of the
Personnel Committee; provided, however, that EPS shall have the right to engage
temporary personnel for field or green house activities without first obtaining
such approval so long as such engagement(s) does not result in costs and
expenses above the amount set forth in the Research Budget. EPS and Agrigenetics
shall form a personnel committee to oversee and make decisions regarding
employee staffing matters (the “Personnel Committee”), and such Personnel
Committee shall have authority over personnel matters only as expressly set
forth under this Agreement. Such Personnel Committee shall [ * ]. The initial
representatives of such Personnel Committee [ * ]. In the event the Personnel
Committee is unable to reach [ * ] on duties charged to it, the Dispute
Resolution provisions of Section 14.6 shall be followed by the Parties.

8.2 Key Personnel. EPS shall be responsible for the management of all Key
Personnel and shall have sole discretion as to all matters with respect to the
employment of such Key Personnel, including terminating any Key Personnel or
hiring any individual to replace any Key Personnel who departs from EPS after
the Effective Date, subject to Section 8.3 below; provided, however, Exelixis
shall [ * ].

8.3 [ * ]

8.4 [ * ].

(a) Within [ * ], Agrigenetics will use its commercially reasonable efforts to

 

22

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

[ * ]. For the purposes of this Section 8.4(a), [ * ]. Within [ * ], each [ * ].
In the event that Agrigenetics does not [ * ], Agrigenetics shall notify EPS. If
after Agrigenetics does not [ * ], then Agrigenetics shall reimburse EPS in full
for [ * ]; provided, however, in no event will the [ * ].

(b) During the term of this Agreement, all [ * ] shall be made in the normal
course of business, consistent with [ * ]. EPS shall provide Agrigenetics with
an annual summary of all [ * ].

(c) If [ * ]. If such individual, [ * ], is assigned to carry out activities
under projects assigned to EPS under the Research Program, such individual shall
be deemed an [ * ]. [ * ]. Agrigenetics shall be directly responsible for [ * ].
[ * ], the Estimated Annual FTE Payment for any applicable Contract Year and
subsequent Contract Years shall [ * ]. [ * ] Estimated Annual FTE Payments shall
be made with respect to [ * ].

(d) [ * ].

8.5 [ * ].

(a) In addition to [ * ].

(b) EPS shall, within [ * ], [ * ] the Key Personnel. The [ * ] in a manner that
is consistent with [ * ]. [ * ].

8.6 [ * ].

8.7 [ * ].

ARTICLE 9

CONFIDENTIALITY

9.1 Nondisclosure of Confidential Information. All information disclosed by one
Party or its Affiliates (the “Disclosing Party”) to the other Party or its
Affiliates (the “Receiving Party”) pursuant to this Agreement shall be
“Confidential Information” of the Disclosing Party for all purposes hereunder,
except that all Research Inventions shall be Confidential Information of
Agrigenetics, regardless of the identity of the party disclosing such
information, and Agrigenetics shall be deemed the “Disclosing Party” to all such
information. The Receiving Party shall: (i) use commercially reasonable efforts
to maintain in confidence the Confidential Information of the Disclosing Party
(but shall use not less than those efforts that such Party uses to maintain in
confidence its own proprietary industrial information of similar kind and value)
and not to disclose such Confidential Information to any Third Party without
prior written consent of such Disclosing Party; and (ii) not use such Disclosing
Party’s Confidential Information for any purpose except those permitted by this
Agreement (it being understood that this subsection (ii) shall not create or
imply any rights or licenses not expressly granted under this Agreement or the
APA).

 

23

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

9.2 Exceptions. A Receiving Party’s obligations in Section 9.1 above shall not
apply with respect to any portion of the Disclosing Party’s Confidential
Information that such Receiving Party can show:

(a) is or was publicly disclosed by the Disclosing Party, either before or after
it is disclosed to the Receiving Party hereunder;

(b) was known to the Receiving Party, without obligation to keep it
confidential, prior to disclosure by the Disclosing Party;

(c) is or was subsequently disclosed to the Receiving Party by a Third Party
without obligation to keep it confidential;

(d) is or was published by a Third Party or otherwise becomes publicly available
or enters the public domain through no fault of the Receiving Party, either
before or after it is disclosed to the Receiving Party; or

(e) has been or is independently developed by employees or contractors of the
Receiving Party without the aid, application or use of the Disclosing Party’s
Confidential Information.

9.3 Authorized Disclosure. A Receiving Party may disclose the Confidential
Information belonging to the Disclosing Party to the extent such disclosure is
reasonably necessary in the following instances:

(a) disclosures requested or required by operation of law or court order
(provided that the Party required to disclose Confidential Information belonging
to the other Party gives the other Party as much prior notice as is reasonably
practicable and legally permissible and discloses only such information as it is
obligated to disclose); and

(b) disclosures to Affiliates or employees necessary for a Party to perform its
obligations under this Agreement or as otherwise permitted under this Agreement,
provided that the recipient of such disclosure is bound by similar obligations
of confidentiality and non-use at least equivalent in scope to those set forth
in this Article 9.

9.4 Terms of Agreement. The parties hereto acknowledge that the terms of this
Agreement shall be treated as Confidential Information of the Parties. Such
terms may be only disclosed (a) by a Party, on a need to know basis, to its
Affiliates, or (b) by a Party or any of its Affiliates, on a need to know basis,
to its investment bankers, employees, consultants and agents, and to its actual
or potential lenders, potential or actual acquirors of all or a portion of the
assets or stock of such Party or any of its Affiliates, or actual or potential
investors in connection with a

 

24

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

private financing (including a private investment in a public entity) by such
Party or any of its Affiliates, each of whom prior to disclosure must be bound
by obligations of confidentiality and non-use at least equivalent in scope to
those set forth in this Article 9. A copy of this Agreement may be filed by
either Party with the Securities and Exchange Commission. In connection with any
such filing, such Party shall endeavor to obtain confidential treatment of
economic and trade secret information, shall provide the other Party with an
opportunity to review and comment on such Party’s proposed redactions, and shall
give due consideration to any such comments, and shall use commercially
reasonable efforts to obtain acceptance of redactions reasonably requested by
the other Party.

9.5 Confidential Information under Prior Agreements. Commencing upon the
Effective Date, all information exchanged between the Parties under the
Nondisclosure Agreement by and between DAS, EPS and Exelixis, dated April 26,
2006, as amended (the “CDA”) shall be deemed Confidential Information of the
disclosing Party under this Article 9, and all Confidential Information of a
Party or its Affiliate(s) under the [ * ] shall be deemed Confidential
Information of such Party under this Article 9. Confidential Information that
was EPS Confidential Information under a prior agreement that is included in
Purchased Assets under the APA is Confidential Information of Agrigenetics,
provided that EPS and its Affiliates and sublicensees shall have the right to
disclose the Confidential Information of Agrigenetics or its Affiliates pursuant
to the APA.

9.6 Publicity. No party to this Agreement shall issue any press release or
otherwise make any public statement regarding the terms of the Transactional
Agreements nor the transactions contemplated without the prior written consent
of the other party hereto, except as provided in Section 9.4 of this Agreement
and Section 7.3(a) of the APA.

9.7 Publications. As between the Parties, Agrigenetics shall have the sole right
to publish or present the results of studies carried out under this Agreement,
and EPS shall have an opportunity for prior review of such publication or
presentation. Agrigenetics agrees to provide EPS the opportunity to review any
proposed abstract, manuscript or presentation (including verbal presentation)
that relates to the Research Program at least [ * ] prior to its intended
submission for publication so that EPS can determine whether the proposed
publication discloses any of EPS’s Confidential Information and confirm the
accuracy of the content of such publication. At EPS’s reasonable request,
Agrigenetics shall delete any of EPS’s Confidential Information contained within
such proposed publication and revise such publication to the extent EPS
identifies any inaccuracy in its content. Agrigenetics shall determine the
authorship to each such publication or presentation in a fair manner taking into
consideration EPS’s contribution to the research reported in such publication or
presentation.

9.8 Survival. The receiving Party’s obligations under this Article 9 shall
survive any expiration or termination of this Agreement for a period of [ * ].
With respect to any information disclosed by Agrigenetics or its Affiliates to
EPS that is confidential information of [ * ], Agrigenetics (or such
Affiliate(s), as the case maybe) shall have identified (if such information

 

25

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

has been disclosed prior to the Effective Date) or identify (if such information
is disclosed after the Effective Date) such information as the confidential
information [ * ] and the obligations of Article 9 with respect to such
information shall [ * ].

9.9 Material Transfer.

(a) Each Party may wish, from time to time to supply to the other Party
proprietary materials of the supplying Party for use in carrying out the
Research Program. The supply of such materials shall be confirmed to the
receiving Party by completing the form set forth in Exhibit G including the
description of the proprietary material supplied.

(b) Each Party supplying its proprietary material hereunder grants to the other
Party a non-exclusive right to use to such proprietary material solely for the
purpose of carrying out the Research Program.

(c) The Parties agree that any other use of such proprietary materials and/or
any sale of a product resulting from the use of such materials, including any
formalized in-house screening program, will be made only pursuant to the terms
of an applicable explicit license in this Agreement or in another license to be
negotiated by the Parties.

(d) The Parties recognize that proprietary materials supplied pursuant to this
Section remain the sole property of and under the control of the supplying Party
and that no license is granted or implied to the receiving Party unless
otherwise provided in this Agreement.

(e) A Party receiving proprietary materials from the other hereunder shall not
apply for any patent or other form of protection or registration for such
material or the use of such material without the permission of the supplying
Party.

ARTICLE 10

TERM AND TERMINATION

10.1 Term. This Agreement shall become effective on the Effective Date, and
shall expire at the end of the fifth Contract Year, unless earlier terminated in
accordance with Section 10.2, 10.3 or 10.4 (such period during which the
Agreement is effective, the “Term”).

10.2 Termination for Delay in Delivering Additional Purchased Assets.
Agrigenetics may terminate this Agreement upon [ * ] prior written notice to EPS
if EPS fails to complete development of and fully achieve any Additional
Purchased Asset within [ * ] after the applicable Anticipated Delivery Date (as
adjusted pursuant to Section 4.2(a) or 4.2(b) if necessary). In the event of
such termination, EPS and Agrigenetics shall cooperate to conduct an orderly
transition prior to the effective date of such termination for Agrigenetics to
assume EPS’s role in the further development of the Purchased Assets, and EPS
shall use commercially reasonable efforts to [ * ].

 

26

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

10.3 Termination for Material Breach.

(a) Either Party may terminate this Agreement for the other Party’s material
breach of its obligations under this Agreement by providing such other Party
with prior written notice stating such alleged breach, provided that such other
Party shall have a [ * ] after receiving such notice to cure any non-payment
breach and [ * ] after receiving such notice to cure any payment breach, and
such termination shall only become effective if such other Party fails to cure
such breach within such period of time.

(b) If a Party gives notice of termination under this Section 10.3 and the other
Party disputes in good faith whether it has committed a material breach under
this Agreement or whether the notice was properly given, then the issue of
whether this Agreement has been terminated shall be resolved in accordance with
Section 14.6. If such dispute resolution process results in a determination in
favor of the Party giving notice, then the breaching Party shall have the period
as described in Section 10.3(a) above from the date of such determination to
cure such breach, and the termination shall only be effective if such other
Party fails to cure such breach within such period of time. If such dispute
resolution process results in a determination in favor of the Party receiving
notice, then such notice of termination shall be deemed null and void and of no
legal effect, and this Agreement shall remain in full force and effect.

(c) In the event of termination of this Agreement pursuant to this Section 10.3,
EPS and Agrigenetics shall cooperate to conduct an orderly transition prior to
the effective date of such termination for Agrigenetics to assume EPS’s role in
the further development of the Purchased Assets, and EPS shall use commercially
reasonable efforts to [ * ] for any remainder of its term.

10.4 Termination at Will.

(a) At any time that is at least [ * ], EPS or Agrigenetics, each in its
respective sole discretion, may provide the other Party with written notice of
its intent to terminate this Agreement, which termination shall become effective
[ * ] after the other Party’s receipt of such notice. During such [ * ] period,
EPS and Agrigenetics shall cooperate to conduct an orderly transition for
Agrigenetics to assume EPS’s role in the further development of the Purchased
Assets, and EPS shall use commercially reasonable efforts to [ * ]. If
Agrigenetics gives notice of termination under this Section 10.4(a) [ * ],
Agrigenetics shall [ * ].

(b) In the event: (i) Agrigenetics has [ * ], (ii) EPS provides written notice
to Agrigenetics pursuant to Section 10.4(a), and (iii) the Additional Purchased
Asset 3 has not been achieved at the time Agrigenetics or EPS receives such
written notice, then, at Agrigenetics’ written request, EPS and Agrigenetics
shall cooperate through the Personnel Committee prior to the effective date of
such termination to [ * ].

(c) Agrigenetics’ obligation to make payment pursuant to Section 6.5 with
respect to the Additional Purchased Asset 3 shall survive any termination of
this Agreement pursuant to this Section 10.4.

 

27

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

10.5 Effect of Termination; Survival.

(a) The following provisions of this Agreement shall survive any expiration or
termination of this Agreement, regardless of cause: Articles 1, 9 (except for
Sections 9.9(a) and (b)), 12 and 14 and Sections 6.3(d), 6.5 (with respect to
Additional Purchased Asset 3 if this Agreement is terminated pursuant to
10.4(a)), 6.6, 6.7, 6.8, 6.9, 7.1, 7.4, 8.4(c), 8.6, 8.7, 10.4(a), 10.4(c) and
10.5.

(b) In any event, termination of this Agreement shall not relieve any party
hereto of any liability which accrued hereunder prior to the effective date of
such termination nor preclude any party hereto from pursuing any rights and
remedies it may have hereunder or at law or in equity with respect to any breach
of this Agreement nor prejudice any party hereto’s right to obtain performance
of any obligation.

(c) In the event this Agreement is terminated pursuant to Section 10.2,
Agrigenetics shall remain obligated to reimburse EPS for non-cancelable costs
and expenses. EPS shall use commercially reasonable efforts to minimize such
costs and expenses.

ARTICLE 11

REPRESENTATIONS; WARRANTIES

11.1 Mutual Representations and Warranties. The parties to this Agreement each
represent and warrant to the other that: (a) it has the requisite corporate
power and authority to enter into and to deliver this Agreement and to perform
its obligations under this Agreement, (b) this Agreement constitutes its legal,
valid and binding obligations, enforceable against it in accordance with its
terms, except to the extent that enforcement thereof may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to creditors’ rights
generally and (ii) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity), and (c) the
execution, delivery and performance of this Agreement by it (i) has been duly
authorized by all necessary action on its part and on the part of its board of
directors, or board of managers as applicable, and (ii) will not (1) conflict
with, or result in a violation of, its certificate of incorporation, bylaws or
other equivalent organizational documents; or (2) result in a violation by it of
any legal requirement or court order that is applicable to the Research Program.

11.2 EPS Representations and Warranties. EPS represents and warrants to
Agrigenetics that as of the Effective Date:

(a) Employees to be hired by EPS to work on the Research Plan, including any
subcontractors if applicable, are or will be under an obligation to assign
ownership of any and all Research Inventions created during their term of
employment by EPS under this Agreement to EPS.

 

28

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b) EPS has not received written notice of any claim of infringement,
misappropriation or other violation of any Intellectual Property Rights of any
Third Party arising from any research that will be conducted under this
Agreement, nor does EPS have any knowledge of any such threatened claim.

11.3 Agrigenetics Representations and Warranties. Agrigenetics represents and
warrants to EPS that as of the Effective Date:

(a) [ * ]

(b) the Parties’ exercise of their rights and performance of their obligations
pursuant to this Agreement will not constitute a breach of [ * ].

(c) Agrigenetics and its Affiliates have not received written notice of any
claim of infringement, misappropriation or other violation of any Intellectual
Property Rights of any Third Party arising from any research that will be
conducted under this Agreement, nor does Agrigenetics have any knowledge of any
such threatened claim.

(d) Agrigenetics will not take any action, or fail to take any action, that
would cause or result in the [ * ]; and

(e) Agrigenetics owns Intellectual Property rights covering [ * ].

11.4 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 11 OR AS SET FORTH
IN THE TRANSACTION AGREEMENTS, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL OTHER
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS WITH RESPECT TO ANY RESEARCH RESULTS, DATA, OR
INVENTIONS (AND ANY PATENT RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR
GENERATED BY SUCH PARTY AS PART OF THE RESEARCH PROGRAM OR OTHERWISE MADE
AVAILABLE TO THE OTHER PARTY PURSUANT TO THE TERMS OF THIS AGREEMENT.
SPECIFICALLY, EPS MAKES NO WARRANTY AS TO THE SUCCESS OF THE RESEARCH PROGRAM
AND WHETHER OR WHEN THE ADDITIONAL PURCHASED ASSETS MAY BE GENERATED.

 

29

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ARTICLE 12

INDEMNIFICATION

12.1 Indemnification by Agrigenetics. Agrigenetics shall indemnify and hold
harmless EPS and its Affiliates and their trustees, directors, officers,
employees, consultants, contractors, sublicensees and agents and their
respective successors, heirs and assigns (collectively, the “EPS Indemnitees”)
from and against any and all Damages payable to a Third Party claimant incurred
by such EPS Indemnitee with respect to any claims, suits, proceedings or causes
of action (“Claims”) brought by such Third Party against such EPS Indemnitee as
a result of: (a) either Party’s performance of the Research Plan or its
obligations under this Agreement; (b) Agrigenetics’ gross negligence or willful
misconduct; (c) Agrigenetics’ breach of its representations or warranties under
this Agreement; or (d) Agrigenetics’ material breach of its obligations under
this Agreement; subject in each of clauses (a), (b), (c) and (d) to the
exclusion of such Damages that arise from: (x) the gross negligence or willful
misconduct of any EPS Indemnitee; (y) EPS’s breach of its representations or
warranties under this Agreement; or (z) EPS’s material breach of its obligations
under this Agreement. Notwithstanding the foregoing, Agrigenetics shall have no
obligation to indemnify EPS for [ * ].

12.2 Indemnification by EPS. EPS shall indemnify and hold harmless Agrigenetics
and its Affiliates and their trustees, directors, officers, employees,
consultants, contractors, sublicensees and agents and their respective
successors, heirs and assigns (collectively, the “Agrigenetics Indemnitees”)
from and against any and all Damages incurred by such Agrigenetics Indemnitee
with respect to any Claims brought by any Third Party against an Agrigenetics
Indemnitee as a result of: (a) EPS’s gross negligence or willful misconduct;
(b) EPS’s breach of its representations or warranties under this Agreement;
(c) EPS’s material breach of its obligations under this Agreement; or (d) [ * ];
subject in each of clauses (a), (b), and (c) to the exclusion of such Damages
that arise from: (x) the gross negligence or willful misconduct of any
Agrigenetics Indemnitee; (y) Agrigenetics’ breach of its representations or
warranties under this Agreement; or (z) Agrigenetics’ material breach of its
obligations under this Agreement.

12.3 Conditions to Indemnification. It shall be a condition precedent to the
right of any Agrigenetics Indemnitee or EPS Indemnitee (each, an “Indemnitee”)
to seek indemnification under Section 12.1 or 12.2 that such Indemnitee:

(a) shall inform the other Party (the “Indemnifying Party”) as soon as
reasonably practicable after it receives notice of the Claim;

(b) shall, if the Indemnifying Party acknowledges that such Claim falls within
the scope of its indemnification obligations hereunder, permit the Indemnifying
Party to assume direction and control of the defense, litigation, settlement,
appeal or other disposition of the Claim; provided, however, that the
Indemnifying Party will not settle, adjust or compromise such Claim, or admit
any liability with respect to such Claim, without the prior written consent of
the Indemnitee, unless such settlement, adjustment, compromise or admission
would not have any impact on the Indemnitee; and

 

30

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) shall fully cooperate (including providing access to and copies of pertinent
records and making available for testimony relevant individuals subject to its
control) as reasonably requested by, and at the expense of, the Indemnifying
Party in the defense of the Claim.

Provided that an Indemnitee has complied with the foregoing, the Indemnifying
Party shall provide attorneys reasonably acceptable to the Indemnitee to defend
against any such Claim, provided that if the Indemnitee reasonably determines
that representation by attorneys to the Indemnifying Party of both the
Indemnitee and the Indemnifying Party would present such attorneys with a
conflict of interest, then the Indemnitee may request that the Indemnifying
Party engage separate legal counsel to represent the Indemnitee and upon receipt
of such request, the Indemnifying Party will engage such separate legal counsel
at its own expense. If the Indemnifying Party declines to engage separate
counsel, then the Indemnitee shall be entitled to retain its own attorneys at
the expense of the Indemnifying Party. Subject to the foregoing, an Indemnitee
may participate in any proceedings involving such Claim using attorneys of its
choice and at its expense, which expense shall not be included as Damages for
which the Indemnifying Party has liability. In no event may an Indemnitee settle
or compromise any Claim for which it intends to seek indemnification from the
Indemnifying Party hereunder without the prior written consent of the
Indemnifying Party, or the indemnification provided under Section 12.1 or 12.2,
as applicable, as to such Claim shall be null and void.

12.4 Notice of Third Party Infringement Claim. If a Third Party asserts that a
patent or other right Controlled by it is infringed by activities under the
Research Program, the Party first obtaining knowledge of such a claim shall
immediately provide the other Party with notice thereof and the related facts in
reasonable detail.

12.5 Limitation of Liability. EXCEPT FOR AMOUNTS PAYABLE TO THIRD PARTIES BY A
PARTY FOR WHICH IT SEEKS REIMBURSEMENT OR INDEMNIFICATION PROTECTION FROM THE
OTHER PARTY PURSUANT TO SECTION 12.1 OR 12.2, AND EXCEPT FOR BREACH OF SECTION
9.1 HEREOF, IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A
CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER
TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT.

 

31

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ARTICLE 13

INSURANCE

13.1 Insurance of EPS.

(a) EPS will maintain, either by itself or through any of its Affiliates under a
consolidated policy, insurance in the following amounts, at its own expense, at
all times while this Agreement is in effect: (i) workers’ compensation insurance
at statutory limits and employers’ liability insurance at not less than [ * ]
each accident; and (ii) commercial general liability insurance and/or excess
liability insurance with a limit of [ * ] per occurrence for bodily injury and
property damage.

(b) EPS will furnish Agrigenetics a certificate(s) from an insurance carrier
(having a minimum AM Best rating of [ * ]) showing all the insurance set forth
in Section 13.1(a) above. The insurance and the certificate(s) will (i) name
Agrigenetics (including Agrigenetics’ officers, directors, employees, Affiliates
and agents and Agrigenetics’ successors and assigns) as additional insureds with
respect to EPS’ performance under this Agreement, (ii) provide that such
insurance shall be primary and non contributing with respect to any liability
insurance carried by Agrigenetics and (iii) provide that underwriters and
insurance companies of EPS will not have any right of subrogation against
Agrigenetics (including Agrigenetics’ officers, directors, employees, Affiliates
and agents and Agrigenetics’ successors and assigns). Such insurance may be
canceled only after [ * ] prior written notice to Agrigenetics. EPS shall be
responsible for the payment of any deductibles, retentions or retrospective
premiums that may apply to any such coverage procured and maintained hereunder.

13.2 Insurance of Agrigenetics.

(a) Agrigenetics will procure and maintain, either by itself or through any of
its Affiliates under a consolidated policy, insurance in the following amounts,
at its own expense, at all times while this Agreement is in effect:
(i) commercial general liability insurance and/or excess liability insurance
with a limit of [ * ] per occurrence for bodily injury and property damage; and
(ii) workers’ compensation insurance at statutory limits and employers’
liability insurance at not less than [ * ] each accident.

(b) Agrigenetics will furnish EPS a certificate(s) from an insurance carrier
(having a minimum AM Best rating of [ * ]) showing all the insurance set forth
in Section 13.2(a) above. The insurance and the certificate(s), will (i) name
EPS (including EPS’s officers, directors, employees, Affiliates and agents and
EPS’s successors and assigns) as additional insureds with respect to
Agrigenetics’ performance under this Agreement, (ii) provide that such insurance
shall be primary and non-contributing with respect to any liability insurance
carried by EPS, and (iii) provide that underwriters and insurance companies of
Agrigenetics will not have any right of subrogation against EPS (including EPS’s
officers, directors, employees, Affiliates and agents and EPS’s successors and
assigns). Agrigenetics shall be responsible for the payment

 

32

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

of any deductibles, retentions or retrospective premiums that may apply to any
such coverage procured and maintained hereunder. Such insurance may be canceled
only after [ * ] prior written notice to EPS.

ARTICLE 14

MISCELLANEOUS

14.1 Guaranty. Mycogen hereby unconditionally and irrevocably guarantees to EPS
the full performance of Agrigenetics, as and when due hereunder, of all
obligations of Agrigenetics under this Agreement. Exelixis hereby
unconditionally and irrevocably guarantees to Agrigenetics the full performance
of EPS, as and when due hereunder, of all obligations of EPS under this
Agreement.

14.2 Notices . All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
or made as follows: (a) if sent by registered or certified mail in the United
States return receipt requested, upon receipt; (b) if sent designated for
overnight delivery by nationally recognized overnight air courier (such as DHL
or Federal Express), the next business day after delivery to such courier;
(c) if sent by facsimile transmission or by electronic transmission, including
email, when transmitted and receipt is confirmed; and (d) if otherwise actually
personally delivered, when delivered, provided that such notices, requests,
demands and other communications are delivered to the address set forth below,
or to such other address as any Party or Mycogen or Exelixis shall provide by
like notice to the other Parties or Mycogen or Exelixis to this Agreement:

if to EPS or Exelixis:

Exelixis Plant Sciences, Inc.

16160 SW Upper Boones Ferry Road

Portland, Oregon 97224

Attention: Vice President of Research

Facsimile: (503) 670-7703

with copies to:

Exelixis, Inc.

170 Harbor Way, P.O. Box 511

South San Francisco, California 94083

Attention: Senior VP, Patents and Licensing

Facsimile: (650) 837-8205

 

33

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

and

Cooley Godward Kronish LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, California 94306

Attention: Marya A. Postner, Esq.

Facsimile: (650) 849-7400

if to Agrigenetics or Mycogen:

Agrigenetics, Inc.

9330 Zionsville Road

Indianapolis, Indiana 46268

Attention: General Counsel

Facsimile: (317) 337-6954

with copies to:

Dow AgroSciences LLC

9330 Zionsville Road

Indianapolis, Indiana 46268

Attention: General Counsel

Facsimile: (317) 337-6954

and

King & Spalding LLP

1180 Peachtree Street

Atlanta, Georgia 30309

Attention: C. William Baxley, Esq.

                  Anne M. Cox, Esq.

Facsimile: (404) 572-5132

14.3 Headings. The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

14.4 Counterparts and Exchanges by Electronic Transmission or Facsimile. This
Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission, including by email, or facsimile shall be
sufficient to bind the Parties to the terms and conditions of this Agreement.

 

34

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

14.5 Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of New York (without
giving effect to principles of conflicts of laws).

14.6 Dispute Resolution.

(a) In the event of a claimed breach of this Agreement by either Party, or any
other dispute arising out of or related to this Agreement, the Parties shall try
to settle their differences amicably between themselves by first referring the
disputed matter to the respective heads of research of each Party, and if not
resolved by such research heads, by referring the disputed matter to the
respective Chief Executive Officers of each Party. Either Party may initiate
such informal dispute resolution by sending written notice of the dispute to the
other Party, and within [ * ] after receipt of such notice, such representatives
of the Parties shall meet either in person or by teleconference or video
conference to attempt in good faith to resolve any such dispute. If such
personnel are unable to resolve such dispute within [ * ] of their first
meeting, either Party may initiate arbitration by following the procedures set
forth in the commercial arbitration rules of the American Arbitration
Association (“AAA”) in effect on the Effective Date (the “AAA Rules”). Within [
* ] of the date provided for any answering statement to be filed by the
answering Party, each Party shall select an arbitrator from AAA’s National
Roster who is experienced in the field of biotechnology, preferably plant
biotechnology, and shall provide written notice thereof to the other Party and
to AAA. The two (2) arbitrators so selected shall mutually select a third
(3rd) arbitrator from AAA’s National Roster who is experienced in the field of
biotechnology, preferably plant biotechnology. The arbitration shall be
conducted in accordance with the procedures set forth below and under the AAA
Rules in the Denver, Colorado office of the AAA. The arbitrators so selected
shall hold a preliminary conference with the Parties within [ * ] after their
appointment, at which they will schedule a date for the arbitration hearing that
will accommodate no more than [ * ] for pre-hearing discovery. The arbitrators
shall render their decision after the hearing, in writing, as expeditiously as
is possible, and such decision shall be delivered based on written materials
submitted by the Parties to the arbitrators and on any oral presentation or
testimony offered at the hearing, but provided that neither Party shall be
required to attend any such hearing except that individual representatives of
the Parties may be required by subpoena to testify at the hearing as ordered by
the arbitrators. Each Party shall supply to the other Party a copy of any
written materials to be submitted to the arbitrators at least [ * ] prior to the
scheduled hearing. A default judgment may be entered against any Party that
fails to provide written materials to the other Party for the arbitration
hearing. The decision of the three arbitrators shall be final, binding and
unappealable and shall be filed as a judgment or record in any court having
proper jurisdiction. [ * ].

(b) Discovery shall be (i) limited to the exchange of and timely responding to
document requests, interrogatories, and depositions, not to exceed [ * ] per
witness, (ii) limited to information directly relevant to the disputed issues
and (iii) take into account claims of privilege, work product and other
restrictions on discovery as appear to be warranted. The Parties shall comply
with the AAA Rules and the scheduling order issued by the arbitrators in serving
and responding to discovery.

 

35

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) The arbitrators may award the prevailing Party its attorneys’ and experts’
fees and disbursements incurred in resolving the dispute and may award other
sanctions to the extent the arbitrators find any dispute advanced in the
proceedings to be frivolous or without a good faith basis in fact and in law
when the dispute was first presented for arbitration.

(d) The arbitration shall be absolutely confidential. As a condition precedent
to the nomination or appointment of any person as arbitrator, such person shall
execute a confidentiality agreement with the Parties (“Arbitrator
Confidentiality Agreement”). Participation in the arbitration shall be strictly
limited to employees, agents, experts and counsel for the respective Parties
with an absolute “need to know”, and to Third Party witnesses with relevant
information that testify as ordered by the arbitrators. The identities of all
such employees, agents, experts, counsel of a Party and necessary Third Party
witness shall be disclosed to the other Party before such employee, agent,
expert, counsel or necessary Third Party witness participates in arbitration.
All pleadings, briefs and other written submissions shall be presented solely to
the arbitrators and exchanged between the Parties; copies shall not be lodged
with the AAA. All evidence likewise shall be presented solely to the
arbitrators. No copies of any submission by a Party or any documentary evidence
presented by a Party shall be made by the other Party or any of the arbitrators
except as necessary to prosecute or defend against claims at issue in the
dispute. The award shall not disclose any Confidential Information of any Party.
Promptly following the award, all submissions and documentary evidence presented
by a Party shall be returned to that Party by the other Party and by each of the
arbitrators, provided that neither of the Parties, as opposed to the
arbitrators, shall be obligated to return the submissions and documentary
evidence presented by the other Party until such time as the award is satisfied.

(e) Any issue concerning the extent to which any dispute is subject to
arbitration, or concerning the applicability, interpretation, or enforceability
of this Section 14.6, including any contention that all or any part of this
Section 14.6 is invalid or unenforceable, shall be governed by the Federal
Arbitration Act and resolved by the arbitrators, not the court.

14.7 Injunctive Relief.

(a) Each party hereto acknowledges and agrees that any violation of the terms of
this Agreement may result in irreparable injury and damage to the other parties
hereto that may not be adequately compensable in money damages, and for which
the other parties hereto will have no adequate remedy at law. Each party hereto
therefore consents and agrees that the other parties hereto may obtain such
interlocutory injunctions, orders and decrees as may be necessary to enforce
their respective rights under this Agreement, which rights shall be cumulative
and in addition to any other rights or remedies to which such parties may be
entitled.

 

36

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b) [ * ]

14.8 Successors and Assigns; Parties in Interest. This Agreement shall be
binding upon and inure to the benefit of EPS and its successors and assigns (if
any) and Agrigenetics and its successors and assigns (if any). None of the
provisions of this Agreement is intended to provide any rights or remedies to
any Person other than the Parties to this Agreement and their respective
successors and assigns (if any).

14.9 Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

14.10 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Agrigenetics and EPS.

14.11 Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

14.12 Entire Agreement. The Transactional Agreements set forth the entire
understanding of the parties hereto relating to the subject matter thereof and
supersede all prior agreements and understandings among or between any of the
parties hereto relating to the subject matter thereof, including the CDA, the [
* ].

14.13 Assignment. Neither Party may assign any of their respective rights or
delegate any of their respective obligations under this Agreement to any other
Person without the prior written consent of the other Party, provided that
either Party may assign all of their respective rights and obligations under
this Agreement, but not less than all, without such consent to any of their
respective Affiliates or to their respective successors in interest in
connection with the sale of all or substantially all of their respective assets
to which this Agreement pertains or through merger, acquisition or other similar
transactions.

14.14 Non-Competition.

(a) For a period of [ * ] (the “Covered Period”), EPS and Exelixis and their
respective Affiliates, other than a Permitted Affiliate, shall not for
themselves or for any other Person: [ * ]. A “Permitted Affiliate” shall mean a
Person who acquires all or substantially all of the stock or assets of EPS,
Exelixis or Agrinomics. The Parties acknowledge that, if this Agreement expires
or terminates on or prior to [ * ], then there will not be any Covered Period,

 

37

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

and EPS, Exelixis and their respective Affiliates shall not have any obligations
pursuant to this Section 14.14. In the case of a breach or alleged breach of
this Section 14.14 during the period defined in Section 8.15 of the APA as the
“Covered Period”, Agrigenetics may only pursue those remedies available to it
pursuant to the APA with respect to a breach or alleged breach of Section 8.15
of the APA and shall not be entitled to any remedy pursuant to this Agreement.

(b) Each of EPS and Exelixis acknowledges that the covenants of EPS and Exelixis
set forth in this Section 14.14 are an essential element of this Agreement and
that any breach by EPS or Exelixis of any provision of this Section 14.14 will
result in irreparable injury to Agrigenetics. Each of EPS and Exelixis have
independently consulted with their counsel and after such consultation agrees
that the covenants set forth in this Section 14.14 are reasonable and proper to
protect the legitimate interest of Agrigenetics.

14.15 Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement. The Exhibits and
Schedules attached hereto are deemed to be part of this Agreement as if fully
set forth herein.

14.16 Force Majeure. Both Parties shall be excused from the performance of their
obligations (except for payment obligations) under this Agreement to the extent
that such performance is prevented by force majeure and the nonperforming Party
promptly provides notice of the prevention to the other Party. Such excuse shall
be continued so long as the condition constituting force majeure continues and
the nonperforming Party takes reasonable efforts to remove the condition. For
purposes of this Agreement, “force majeure” shall mean conditions beyond the
control of the Parties, including an act of God, voluntary or involuntary
compliance with any regulation, law or order of any government, war, terrorism,
civil commotion, labor strike or lock-out, epidemic, failure or default of
public utilities or common carriers, destruction of production facilities or
materials by fire, earthquake, storm or like catastrophe; provided, however, the
payment of invoices due and owing hereunder shall not be delayed by the payer
because of a force majeure affecting the payer.

 

38

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

14.17 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

14.18 Relationship Between the Parties. The Parties’ relationship, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any partnership, joint venture or similar business
relationship between the Parties. Neither Party is a legal representative of the
other Party, and neither Party can assume or create any obligation,
representation, warranty or guarantee, express or implied, on behalf of the
other Party for any purpose whatsoever.

{Remainder of page intentionally left blank}

 

39

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
originals by their proper officers as of the Effective Date.

 

AGRIGENETICS, INC.     EXELIXIS PLANT SCIENCES, INC. By:   /s/ Antonio Galindez
    By:   /s/ George Scangos Title:   Antonio Galindez, President     Title:  
President and Chief Executive Officer Date:   September 4, 2007     Date:  
September 4, 2007

 

MYCOGEN CORPORATION, solely pursuant to     EXELIXIS, INC., solely pursuant to
Sections Sections 9.4, 9.5, 9.6 and 11.1 and as     8.2, 8.4(d), 8.7, 9.4, 9.5,
9.6 and 11.1 and Agrigenetics’ guarantor pursuant to Section 14.1     as EPS’
guarantor pursuant to Section 14.1 hereunder     hereunder By:   /s/ Jerome
Peribere     By:   /s/ George Scangos Title:   Jerome A. Peribere, President    
Title:   President and Chief Executive Officer Date:   September 4, 2007    
Date:   September 4, 2007        

{Signature Page to Contract Research Agreement}

 

40

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit A

Initial Research Plan

[ * ]

 

A-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit B

Joint Management Team Members

Agrigenetics JMT Members

[ * ]

EPS JMT Members

[ * ]

 

B-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Execution Copy

Exhibit C

Agrigenetics PDX Facility License

PDX FACILITY LICENSE AGREEMENT

THIS PDX FACILITY LICENSE AGREEMENT (the “License Agreement”) dated, for
reference purposes only, as of September 4, 2007, is entered into by and between
EXELIXIS PLANT SCIENCES, INC., a Delaware corporation having its principal place
of business at 16160 SW Upper Boones Ferry Road, Portland, OR 97224-7744 (“EPS”)
and Agrigenetics, Inc., a Delaware corporation having its principal place of
business at 9330 Zionsville Road, Indianapolis, Indiana 46268 (“Agrigenetics”) .

WITNESSETH:

A. EPS is the Tenant under that certain Lease Agreement dated for reference
purposes only as of March 7, 2006 ( as it may be amended from time to time, the
“PDX Facility Lease”) by and between EPS, as Tenant, and Pacific Realty
Associates, L.P., a Delaware limited partnership, as Landlord (the “Landlord”),
with respect to the leased facility located at 16160 S.W. Upper Boones Ferry
Road, Portland, Oregon 97224, and more fully described in the PDX Facility Lease
(the “PDX Facility”).

B. Agrigenetics and EPS, together with Mycogen Corporation (“Mycogen”),
Exelixis, Inc. (“Exelixis”) and Agrinomics, LLC (“Agrinomics”), are entering
into an Asset Purchase and License Agreement (the “APA”) of even date herewith,
pursuant to which EPS and Agrinomics are selling certain assets to Agrigenetics
and granting Agrigenetics licenses to other assets and intellectual property
rights of EPS or Agrinomics.

C. Agrigenetics and EPS, together with Mycogen, Agrigenetics, Inc.
(“Agrigenetics”) and Exelixis, are entering into a Contract Research Agreement
(the “Contract Research Agreement”) of even date herewith, pursuant to which
Agrigenetics will engage EPS to develop additional assets and complete certain
research started pursuant to the [ * ]. EPS shall conduct its activities related
to such engagement (the “Contracted Research”), in part, in the PDX Facility,
and Agrigenetics has requested access to the PDX Facility in order to observe
and participate in the Contracted Research.

D. All capitalized terms used but not defined herein shall have the meanings
assigned to them in the Contract Research Agreement.

NOW, THEREFORE, it is agreed between EPS and Agrigenetics as follows:

LICENSE AGREEMENT

1. LICENSE. CONDITIONED UPON ITS RECEIPT OF THE WRITTEN CONSENT OF LANDLORD, EPS
HEREBY GRANTS TO AGRIGENETICS AN IRREVOCABLE, NON-EXCLUSIVE LICENSE DURING THE
TERM OF THE PDX FACILITY LEASE OR THE TERM OF THE CONTRACT RESEARCH AGREEMENT,
WHICHEVER IS SHORTER, (THE “License”), on and subject to the terms and
conditions set forth herein, to enter upon the PDX Facility in order to observe
and participate in the performance of the Contracted Research.

 

C-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2. PDX FACILITY EXPENSES. During the Term, Agrigenetics shall be responsible
for, and shall reimburse EPS for, Agrigenetics’s proportionate share of PDX
Facility Expenses and EPS shall be responsible for the remainder of the PDX
Facility Expenses, all in accordance with the terms of the Contract Research
Agreement.

3. COMPLIANCE WITH LEASE; RULES AND REGULATIONS. Agrigenetics acknowledges and
agrees that it has no right, title or interest in or to the PDX Facility and
that the License hereby granted does not grant an estate or any interest in the
PDX Facility and agrees that it shall not violate any term or provision of the
Lease. Agrigenetics shall abide by such reasonable rules and regulations as EPS
may from time to time provide to Agrigenetics in connection with Agrigenetics’s
exercise of the License.

4. TERM. The term of the License shall commence on the later of the date of the
Effective Date (as such term is defined in the APA) or the date EPS receives the
written consent of Landlord to this License Agreement, and shall terminate
concurrently with the termination of the PDX Facility Lease or the termination
of the Contract Research Agreement, whichever comes first.

5. NOTICES. All notices, requests, demands and other communications under this
License Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (a) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (b) if sent designated for
overnight delivery by nationally recognized overnight air courier (such as DHL
or Federal Express), the next business day after delivery to such courier;
(c) if sent by facsimile transmission, when transmitted and receipt is
confirmed; and (d) if otherwise actually personally delivered, when delivered,
provided that such notices, requests, demands and other communications are
delivered to the address set forth below, or to such other address as any party
shall provide by like notice to the other parties to this License Agreement:

if to EPS:

Exelixis Plant Sciences, Inc.

16160 SW Upper Boones Ferry Road

Portland, Oregon 97224

Attention: Vice President of Research

Facsimile: 503-670-7703

with copies to:

Exelixis, Inc.

170 Harbor Way, P.O. Box 511

South San Francisco, California 94083-0511

Attention: Senior VP, Patents and Licensing

Facsimile: 650-837-8205

and

 

C-2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Cooley Godward Kronish LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Attention: Marya A. Postner, Esq.

Facsimile: (650) 849-7400

if to Agrigenetics:

Agrigenetics, Inc.

9330 Zionsville Road

Indianapolis, Indiana 46268

Attention: General Counsel

Facsimile: (317) 337-6954

with copies to:

Dow AgroSciences LLC

9330 Zionsville Road

Indianapolis, IN 46268

Attn: General Counsel

Facsimile: (317) 337-6954

and

King & Spalding LLP

1180 Peachtree Street

Atlanta, Georgia 30309

Attention: C. William Baxley, Esq.

                 Anne M. Cox, Esq.

Facsimile: (404) 572-5132

6. HEADINGS. The bold-faced headings contained in this License Agreement are for
convenience of reference only, shall not be deemed to be a part of this License
Agreement and shall not be referred to in connection with the construction or
interpretation of this License Agreement.

7. COUNTERPARTS AND EXCHANGES BY ELECTRONIC TRANSMISSION OR FACSIMILE. This
License Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission or facsimile shall be sufficient to bind
the Parties to the terms and conditions of this License Agreement.

8. GOVERNING LAW. This License Agreement shall be construed in accordance with,
and governed in all respects by, the internal laws of the State of Oregon,
without giving effect to principles of conflicts of laws, except that the
governing law provision of the Contract Research Agreement shall apply with
respect to the parties’ rights and obligations with respect to the PDX Facility
Expenses.

 

C-3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

9. SUCCESSORS AND ASSIGNS; PARTIES IN INTEREST. This License Agreement shall be
binding upon and inure to the benefit of EPS and its successors and assigns (if
any) and Agrigenetics and its successors and assigns (if any). None of the
provisions of this License Agreement is intended to provide any rights or
remedies to any person other than the parties to this License Agreement and
their respective successors and assigns (if any).

10. WAIVER. No failure on the part of any person to exercise any power, right,
privilege or remedy under this License Agreement, and no delay on the part of
any person in exercising any power, right, privilege or remedy under this
License Agreement, shall operate as a waiver of such power, right, privilege or
remedy; and no single or partial exercise of any such power, right, privilege or
remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy.

11. AMENDMENTS. This License Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Agrigenetics and EPS.

12. SEVERABILITY. In the event that any provision of this License Agreement, or
the application of any such provision to any person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this License Agreement, and the application of such
provision to persons or circumstances other than those as to which it is
determined to be invalid, unlawful, void or unenforceable, shall not be impaired
or otherwise affected and shall continue to be valid and enforceable to the
fullest extent permitted by law.

13. ENTIRE AGREEMENT. This License Agreement, together with the other
Transactional Agreements (as such term is defined in the APA), sets forth the
entire understanding of the parties relating to the subject matter hereof and
supersedes all prior agreements and understandings among or between any of the
parties relating to the subject matter hereof.

14. ASSIGNMENT. Neither party may assign any of their respective rights or
delegate any of their respective obligations under this License Agreement to any
other person without the prior written consent of the other party, provided that
either party may assign all of their respective rights and obligations under
this License Agreement, but not less than all, without such consent to any of
their respective affiliates or to their respective successors in interest in
connection with the sale of all or substantially all of their respective assets
to which this License Agreement pertains or through merger, acquisition or other
similar transactions.

15. CONSTRUCTION.

(a) For purposes of this License Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this License Agreement.

 

C-4

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) As used in this License Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this License Agreement to
“Sections” are intended to refer to Sections of this License Agreement.

16. FORCE MAJEURE. Both parties shall be excused from the performance of their
obligations (except for payment obligations) under this License Agreement to the
extent that such performance is prevented by force majeure and the nonperforming
party promptly provides notice of the prevention to the other party. Such excuse
shall be continued so long as the condition constituting force majeure continues
and the nonperforming party takes reasonable efforts to remove the condition.
For purposes of this License Agreement, “force majeure” shall mean conditions
beyond the control of the parties, including without limitation, an act of God,
voluntary or involuntary compliance with any regulation, law or order of any
government, war, terrorism, civil commotion, labor strike or lock-out, epidemic,
failure or default of public utilities or common carriers, destruction of
production facilities or materials by fire, earthquake, storm or like
catastrophe; provided, however, the payment of invoices due and owing hereunder
shall not be delayed by the payer because of a force majeure affecting the
payer.

17. FURTHER ACTIONS. Each party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this License
Agreement.

18. RELATIONSHIP BETWEEN THE PARTIES. The parties’ relationship, as established
by this License Agreement, is solely that of independent contractors. This
License Agreement does not create any tenancy, subtenancy, partnership, joint
venture or similar business relationship between the parties. Neither party is a
legal representative of the other party, and neither party can assume or create
any obligation, representation, warranty or guarantee, express or implied, on
behalf of the other party for any purpose whatsoever.

 

C-5

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, EPS and Agrigenetics have executed this License Agreement in
duplicate originals by their proper officers as of the Effective Date.

 

AGRIGENETICS, INC.     EXELIXIS PLANT SCIENCES, INC. By:   /s/ Antonio Galindez
    By:   /s/ George Scangos Title:   Antonio Galindez, President     Title:  
George A. Scangos; President & CEO Date:   September 4, 2007     Date:    

{Signature Page to the PDX Facility License Agreement}

 

C-6

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit D

EPS Greenhouse Lease

LEASE AGREEMENT

This Lease Agreement (the “Lease”) is dated as of September 4, 2007 and is
entered into by and between AGRIGENETICS, INC, a Delaware corporation having its
principal place of business at 9330 Zionsville Road, Indianapolis, Indiana 46268
(“Landlord”), and EXELIXIS PLANT SCIENCES, INC., a Delaware corporation having
its principal place of business at 16160 SW Upper Boones Ferry Road, Portland,
OR 97224-7744 (alternatively, “Tenant” or “EPS”). In consideration of the mutual
promises in this Lease and for other valuable consideration, the receipt and
sufficiency of which are acknowledged, Landlord and Tenant agree as follows:

RECITALS

A. Landlord and Tenant together with Mycogen Corporation (“Mycogen”), Exelixis,
Inc. (“Exelixis”) and Agrinomics LLC (“Agrinomics”), are entering into an Asset
Purchase and License Agreement (the “APA”) of even date herewith, pursuant to
which EPS and its Affiliates are selling certain assets to Landlord and granting
Landlord licenses to other assets and intellectual property rights of EPS or
Agrinomics.

B. Pursuant to the APA, Landlord is purchasing the Premises from Tenant.

C. Landlord and Tenant are entering into a Contract Research Agreement (the
“Contract Research Agreement”) of even date herewith, pursuant to which Landlord
will engage Tenant to develop additional assets and complete certain research
started pursuant to the [ * ]. Tenant shall conduct its activities related to
such engagement (the “Contracted Research”), in part, in the Premises.

D. All capitalized terms used but not defined herein shall have the meanings
assigned to them in the Contract Research Agreement.

 

1. NOW, THEREFORE, Landlord and Tenant agree as follows:

Summary of Basic Terms.

 

  1.1 Premises (and alternatively, the “Purchased Facility”): The Purchased
Facility, including the land described on the attached Exhibit A (the “Land”),
the greenhouses and other structures on the Land (collectively the “Building”),
all other improvements on the Land, and all easements, covenants, and other
rights appurtenant to the Land, the Building, and the other improvements on the
Land.

 

  1.2 Address of Premises: [ * ]

 

D-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  1.3 Commencement Date: The date the Closing (as defined in the APA) takes
place under the APA.

 

  1.4 Expiration Date: The date of termination or expiration of the Contract
Research Agreement.

 

  1.5 Consideration: Tenant’s agreement to perform its obligations under this
Lease and the Contract Research Agreement shall be the consideration for
Landlord’s grant to Tenant of the Tenant’s rights under this Lease.

 

  1.6 Notice Addresses:

To Landlord:

Agrigenetics, Inc.

9330 Zionsville Road

Indianapolis, Indiana 46268

Attention: General Counsel

Facsimile: (317) 337-6954

with copies to:

Dow AgroSciences LLC

9330 Zionsville Road

Indianapolis, IN 46268

Attn: General Counsel

Facsimile: (317) 337-6954

and

King & Spalding LLP

1180 Peachtree Street

Atlanta, Georgia 30309

Attention: C. William Baxley, Esq. and

Anne M. Cox, Esq.

Facsimile: (404) 572-5132

To Tenant:

Exelixis Plant Sciences, Inc.

16160 SW Upper Boones Ferry Road

Portland, Oregon 97224

Attention: Vice President of Research

Facsimile: 503-670-7703

with copies to:

Exelixis, Inc.

170 Harbor Way, P.O. Box 511

South San Francisco, California 94083-0511

Attention: Senior VP, Patents and Licensing

Facsimile: 650-837-8205

 

D-2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

and

Cooley Godward Kronish LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Attention: Marya A. Postner, Esq.

Facsimile: (650) 849-7400

2. Demise and Term.

2.1 Demise. Landlord leases to Tenant and Tenant leases from Landlord, upon the
terms and conditions set forth in this Lease, the Premises described in
Section 1.1 (the “Premises”).

2.2 Commencement and Expiration Dates. The Term of this Lease (the “Term”),
shall commence on the date of the Closing (as defined in the APA) of the APA
(the “Commencement Date”) and shall expire, unless sooner terminated pursuant to
the provisions of this Lease, on the Expiration Date.

2.3 Acceptance of Premises. Tenant is in possession of the Premises as of the
date of this Lease and accepts the Premises [ * ] on the Commencement Date,
subject to all laws, statutes, ordinances, orders, rules, regulations and
requirements of the United States, or the state, county, city or political
subdivision in which the Premises is located or that exercises jurisdiction over
the Premises, Landlord or Tenant, or any agency, department, commission, board,
bureau or instrumentality of any of the foregoing that exercises jurisdiction
over the Premises, Landlord or Tenant (collectively “Applicable Laws”),
covenants and restrictions. Landlord has [ * ], and Tenant [ * ]. Except as
otherwise expressly set forth in this Lease to the contrary, in no event shall
Landlord have any obligation for any defects in effect on the Commencement Date
in the Premises or any limitation on their respective uses.

2.4 Access. During the Term, Landlord, and Landlord’s employees,
representatives, agents and contractors, shall have the right to enter and pass
through the Premises or any part thereof (i) at any time and for any purpose in
the case of emergencies and (ii) otherwise during the Term in a manner causing
no unreasonable interference with Tenant’s business for the following purposes:
(1) to examine and inspect the Premises and to show them to consultants and
contractors and to prospective mortgagees or insurers, (2) for making such
repairs or changes in or to the Premises as may be permitted or required by this
Lease or as may be mutually agreed upon by the parties or as Landlord may desire
to make by Applicable Laws, (3) for ascertaining whether Tenant has complied
with its obligations and agreements under this Lease, and (4) for the purpose of
observing, and participating in, the Contracted Research.

3 No Rent; Consideration. Tenant shall not be obligated to pay rent to Landlord,
it being understood and agreed that the consideration for this Lease is Tenant’s
agreement to perform its obligations under the Contract Research Agreement and
this Lease.

 

D-3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

4. Taxes.

4.1 Landlord’s Obligation to Pay Real Property Tax. Landlord shall pay all Real
Property Taxes, as defined below, on the Premises (including any fees, taxes or
assessments against, or as a result of, any tenant improvements installed on the
Premises by or for the benefit of Tenant in connection with the Contracted
Research) during the Lease Term directly to the taxing authority prior to the
date of delinquency.

4.1.1 Definition of “Real Property Taxes.” “Real Property Taxes” means: (i) all
real estate taxes, assessments and other governmental levies and charges of any
kind and nature (including any interest payable on such taxes, assessments and
levies whenever the same are permitted to be paid in installments) which may
presently or hereafter be imposed, levied, assessed or confirmed by any lawful
taxing authorities which may become due and payable out of or for, or which may
become a lien or charge upon or against the whole, or any part, of the Premises;
(ii) any tax or charge for fire protection, streets, sidewalks, road
maintenance, refuse or other services provided to the Premises by any
governmental agency; (iii) any tax imposed upon this transaction or based upon a
re-assessment of the Premises due to a change of ownership, as defined by
Applicable Laws, or other transfer of all or part of Landlord’s interest in the
Premises; and (iv) any charge or fee replacing any tax previously included
within the definition of real property tax.

4.2 Landlord’s Obligation to Pay Personal Property Taxes. Landlord shall pay all
taxes charged against trade fixtures, furnishings, equipment or any other
personal property belonging to Landlord and located on the Premises. If any of
Tenant’s personal property is taxed with the Premises, Tenant shall pay Landlord
the taxes for the personal property belonging to Tenant.

5. Operation, Repairs and Maintenance; Managing Party.

5.1 Tenant’s Obligations During First and Second Contract Years. During the
first and second Contract Years (during which time Tenant shall be the “Managing
Party”): (i) Tenant shall manage, operate and maintain the Premises and the
Purchased Operative Assets therein pursuant to the terms of Section 5.3 below
and in material compliance with all Applicable Laws; and (ii) Tenant shall pay
directly, and Landlord shall reimburse Tenant for, all Purchased Facility
Expenses pursuant to the terms of the Contract Research Agreement.

5.2 Landlord’s Obligation During Subsequent Contract Years. During each
subsequent Contract Year (during which time Landlord shall be the “Managing
Party”) , Landlord shall manage, operate and maintain the Purchased Facility and
the Purchased Operative Assets therein pursuant to the terms of Section 5.3
below and in material compliance with all Applicable Laws. Landlord shall pay
directly all Purchased Facility Expenses and Tenant shall have no responsibility
for any Purchased Facility Expenses.

5.3 Managing Party’s Obligations. Landlord and Tenant each agree to use
commercially reasonable efforts during the period of such party’s tenure as
Managing Party to ensure that the Premises and the Purchased Operative Assets
are in good working order and sufficient for Tenant’s performance of its
obligations under the Contract Research Agreement

 

D-4

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

during such period. The Managing Party shall arrange and pay for all utilities
of any kind provided to the Premises, and shall keep all portions of the
Premises (including structural, nonstructural, interior, exterior, and
landscaped areas, portions, systems and equipment) in good order, condition and
repair (including interior repainting and refinishing, as needed). If any
portion of the Premises or any system or equipment in the Premises cannot be
fully repaired or restored, Managing Party shall promptly replace such portion
of the Premises or system or equipment in the Premises, regardless of whether
the benefit of such replacement extends beyond the Term. Managing Party shall
maintain a preventive maintenance contract providing for the regular inspection
and maintenance of the heating and air conditioning system by a licensed heating
and air conditioning contractor. It is the intention of Landlord and Tenant that
at all times Managing Party shall maintain the Premises in good working order
and repair. If either Landlord or Tenant, as the Managing Party, fails to
maintain, repair or replace the Premises as required by this Section, then the
other party may, upon [ * ] prior notice to the Managing Party (except that no
notice shall be required in the case of an emergency), perform such maintenance
or repair (including replacement, as needed) on behalf of the Managing Party. In
such case, if Landlord is the Managing Party, Landlord shall reimburse Tenant
for all costs incurred in performing such maintenance or repair immediately upon
demand.

5.4 Purchased Facility Expenses. During the Term, Landlord shall be responsible
for all Purchased Facility Expenses, and shall pay such expenses either through
the reimbursement procedures set forth in the Contract Research Agreement during
the first Contract Year and the second Contract Year, or directly, in each
subsequent Contract Year, as set forth in the Contract Research Agreement.

6. Use; Restrictions. Tenant shall have the right to use the Premises throughout
the Term to perform the Contracted Research and related activities, but for no
other purpose. Tenant shall have the right to possession of the Premises
throughout the Term, subject to Landlord’s right of access to observe and
participate in the Contracted Research. Tenant shall not use or occupy the
Premises, or permit the Premises to be used or occupied, in violation of any
Applicable Laws, or in any manner which would violate any certificate of
occupancy with respect to the Premises, that would cause damage to the Premises,
or that would constitute a public or private nuisance.

7. Environmental Requirements. Except for Hazardous Substances (as such term is
defined in the APA) used by Tenant in compliance with Applicable Laws in
connection with the Contracted Research, Tenant shall not permit or cause any
party to bring any Hazardous Substances upon the Premises or transport, store,
use, generate, manufacture or release any Hazardous Substances in or about the
Premises.

8. Subordination and Attornment. This Lease shall be subordinate to any
mortgages, trust deeds and other financing instruments given by Landlord to its
lenders and encumbering the Premises (collectively, “Mortgages”), so long as the
holders of the Mortgages (the “Mortgagees”) agree not to disturb Tenant’s rights
under this Lease in connection with the exercise of their rights under the
Mortgages. If Landlord’s interest in the Premises is acquired by any ground
lessor, beneficiary under a deed of trust, mortgagee, or purchaser at a
foreclosure sale, Tenant shall attorn to the transferee of or successor to
Landlord’s interest in the Premises and recognize such transferee or successor
as Landlord under this Lease. Tenant waives the

 

D-5

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

protection of any statute or rule of law which gives or purports to give Tenant
any right to terminate this Lease or surrender possession of the Premises upon
the transfer of Landlord’s interest. Tenant shall sign and deliver any
instrument or documents necessary or appropriate to evidence any such attornment
or subordination or agreement to do so.

9. Assignment and Subletting. No portion of the Premises or of Tenant’s interest
in this Lease may be assigned by Tenant to or acquired by any other person or
entity, whether by sale, assignment, mortgage, sublease, license, concession,
right of occupancy or use, transfer, operation of law, or act of Tenant, except
in connection with a permitted assignment of the Contract Research Agreement.

10. Liability and Insurance. Landlord and Tenant shall each procure and maintain
such insurance as is required of them by the Contract Research Agreement.

11. Alterations.

11.1 Structural Alterations; Approved Renovation. Tenant will not make any
structural alterations to the Premises without Landlord’s prior written consent,
which consent Landlord may grant or deny in Landlord’s reasonable discretion.
Landlord hereby expressly confirms that prior to execution of this Lease,
Landlord granted its consent to the renovation of the Premises by Tenant for the
purposes of conducting research, which renovation consists of (i) the removal
and reconfiguration of greenhouse benches, and (ii) the addition and
reconfiguration of lighting and associated electrical panels (the “Approved
Renovation”), and acknowledges and confirms that Landlord has agreed to pay the
costs and expenses of the Approved Renovation and the Approved Renovation may be
completed during the Term of this Lease without Tenant having to obtain any
additional consent or authorization from Landlord.

11.2 Minor Non-Structural Alterations. Tenant may make non-structural interior
alterations to the Premises reasonably required in connection with the
Contracted Research, without Landlord’s consent, so long as such alterations do
not materially alter the electrical, plumbing, HVAC, or other utility systems of
the Premises and the estimated cost of such alterations is less than [ * ] (the
aforesaid limitation on the cost of alterations shall apply to any single
incident of alterations or to the aggregate cost of any series of alterations
that are reasonably related so as to part of a single plan of alterations). If
Tenant wishes to be reimbursed for the costs and expenses thereof, it shall give
[ * ] prior written notice to Landlord specifying the scope of the intended
alteration, the reason it is required in connection with the Contracted Research
and the estimated cost and expense thereof, but Landlord shall have no
obligation to provide any such reimbursement unless Landlord expressly agrees
thereto in writing. Nothing in this Lease shall alter the provisions of the
Contract Research Agreement or other Transactional Agreements, (as such term is
defined in the APA) with respect to capital expenditures for items that, on
account of not being permanently affixed to the Building or Land, do not become
part of the realty. Nothing in this Section shall apply to the Approved
Renovations.

11.3 Performance of Work. Whenever in this Lease Managing Party is permitted or
required to maintain and repair, or make additions, alterations, substitutions
or replacements, or reconstruct or restore the Improvements or the Premises,
Managing Party shall cause such work

 

D-6

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(the “Work”) to be done and completed in a good, substantial and workmanlike
manner, free from faults and defects, and in compliance with all Applicable
Laws, and shall utilize only new first-class materials and supplies. Managing
Party shall be solely responsible for construction means, methods, techniques,
sequences and procedures, and for coordinating all activities related to the
Work, and the other party shall have no duty or obligation to inspect the Work,
but shall have the right to do so. If any such Work is required to be approved
by the other party under this Lease, Managing Party shall deliver to the other
party architectural plans and specifications for the work (by an architect of
Managing Party’s choice), at least [ * ] before the beginning of such
alteration, addition, or improvement, which plans and specifications shall be
subject to the approval of the other party. Any and all Work approved by the
other party hereunder shall be performed substantially in accordance with said
approved plans and specifications.

11.4 Payment of Costs and Expenses. In performing any Work, Managing Party shall
(i) provide and pay for all labor, materials, goods, supplies, equipment,
appliances, tools, construction equipment and machinery and other facilities and
services necessary for the proper execution and completion of the Work;
(ii) promptly pay when due all costs and expenses incurred in connection with
the Work; (iii) pay all sales, consumer, use and similar taxes required by law
in connection with the Work; (iv) secure and pay for all permits, fees and
licenses necessary for the performance of the Work; and (v) at all times
maintain the Premises free and clear from any and all liens, claims, security
interests and encumbrances arising from or in connection with the Work,
including, without limitation, liens for materials delivered, supplied or
furnished, or for services or labor performed or rendered. All materials,
supplies, goods, appliances and equipment incorporated in the Work shall be free
from any liens, security interests or title retention arrangements, other than
the lien or security interest (if any) of the holder of any Mortgage placed upon
the Premises by Landlord.

11.5 Trade Fixtures. In addition, Tenant may, without the consent of Landlord,
install trade fixtures, equipment, and machinery in conformance with Applicable
Laws and may remove such items upon termination or expiration of this Lease,
provided Tenant repairs any damage to the Premises caused by their removal.

12. Landlord’s and Tenant’s Property.

12.1 Landlord’s Property. All improvements, wires, cables, conduits and
appurtenances attached to or built into the Premises shall be and remain a part
of the Premises, shall be deemed the property of Landlord and shall not be
removed by Tenant without the written consent of Landlord.

12.2 Tenant’s Property. Except for the Purchased Assets, all business and trade
fixtures, machinery and equipment that can be removed (provided any damage
caused by removal is repaired by Tenant), communications equipment, and
distribution equipment, whether or not affixed to the Building, which have been
or are hereafter installed in the Premises by or for the account of Tenant or
its subtenants or licensees, and all furniture, furnishings and other articles
of personal property located in the Premises shall be and remain the property of
Tenant, and may be removed by Tenant at any time during the Term.

 

D-7

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

13. Casualty Damage; Condemnation.

13.1 Casualty. In the event that the Premises shall be damaged or destroyed by
fire or other casualty insured under Landlord’s standard fire and extended
coverage insurance and Landlord does not elect to terminate this Lease as
hereinafter provided, Landlord shall proceed with reasonable diligence and at
Landlord’s sole cost and expense to restore and repair the Premises to
substantially the condition as existed prior to such casualty, exclusive of any
alterations, additions, improvements, fixtures and equipment installed by
Tenant. In the event (i) the Premises shall be destroyed or materially damaged
by a casualty not covered by Landlord’s insurance; or (ii) Landlord reasonably
determines that such damage cannot be repaired within [ * ] after the date of
such damage, not including force majeure delays; or (iii) any Mortgagee at the
time of the casualty elects, pursuant to its Mortgage, to require the use of all
or part of Landlord’s insurance proceeds in satisfaction of all or part of the
indebtedness secured by such Mortgage, then Landlord may elect, by written
notice to Tenant within [ * ] after the occurrence of such casualty, to
terminate this Lease. Nothing in this Section shall modify the term of the
Contract Research Agreement.

13.2 Condemnation. If a condemning authority takes title by eminent domain or by
agreement in lieu thereof to all or a part of any portion of the Premises
sufficient to render any part of the Premises unsuitable for Tenant’s use, then
Tenant may elect to vacate the Premises effective on the date that possession is
taken by the condemning authority. All compensation awarded for any taking, (or
the proceeds of private sale in lieu thereof) of the Premises shall be the
property of Landlord, and Tenant hereby assigns its interest in any such award
to Landlord; provided, however, Landlord shall have no interest in any award
made to Tenant for Tenant’s moving and relocation expenses or for the loss of
any tenant improvements made and paid for by Tenant as well as Tenant’s fixtures
and other tangible personal property if a separate award for such items is made
to Tenant.

14. Surrender. On the last day of the Term, or upon any earlier termination of
this Lease, Tenant shall vacate the Premises and return possession of the
Premises to Landlord in “broom-clean” condition, except for ordinary wear and
tear, and damage caused by casualty. All alterations, additions and improvements
approved by Landlord shall become Landlord’s property and shall be surrendered
to Landlord upon the expiration or earlier termination of the Lease, except that
Tenant may remove any of Tenant’s property and shall repair any damage to the
Premises caused by such removal.

 

15. Defaults; Remedies.

15.1 Covenants and Conditions. Tenant’s performance of each of Tenant’s
obligations under this Lease is a condition as well as a covenant. Tenant’s
right to continue in possession of the Premises is conditioned upon such
performance. Time is of the essence in the performance of all covenants and
conditions.

 

D-8

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

15.2 Defaults. Tenant shall be in material default under this Lease:

(a) If Tenant abandons the Premises;

(b) If Tenant fails to pay or perform any of Tenant’s obligations under this
Lease for a period of [ * ] after written notice from Landlord; provided that if
more than [ * ] are reasonably required to complete such performance, Tenant
shall not be in default if Tenant commences such performance within the [ * ]
period and thereafter diligently pursues its completion.

(c)(i) If Tenant makes a general assignment or general arrangement for the
benefit of creditors; (ii) if a petition for adjudication of bankruptcy or for
reorganization or rearrangement is filed by or against Tenant and is not
dismissed within [ * ]; (iii) if a trustee or receiver is appointed to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease and possession is not restored to Tenant within
[ * ]; or (iv) if substantially all of Tenant’s assets located at the Premises
or of Tenant’s interest in this Lease is subjected to attachment, execution or
other judicial seizure which is not discharged within [ * ]. If a court of
competent jurisdiction determines that any of the acts described in this
subsection (c) is not a default under this Lease, and a trustee is appointed to
take possession (or if Tenant remains a debtor in possession) and such trustee
or Tenant transfers Tenant’s interest hereunder, then Landlord shall receive the
amount, if any, of the rent (or any other consideration) paid in connection with
such assignment or sublease.

15.3 Remedies. On the occurrence of any default by Tenant, after exhausting the
dispute resolution provision set forth in Section 14.6 of the Contract Research
Agreement, Landlord may, at any time thereafter, with or without notice or
demand and without limiting Landlord in the exercise of any other right or
remedy, pursue any one or more of the following remedies:

(a) Terminate this Lease by giving Tenant notice of termination, in which event
Tenant shall immediately quit and vacate the Premises and deliver and surrender
possession of the Premises to Landlord, and this Lease shall be terminated at
the time designated by Landlord in its notice of termination to Tenant; or

(b) With or without terminating this Lease, Landlord may bring an action against
Tenant to recover from Tenant all damages suffered, incurred or sustained by
Landlord (including without limitation court costs and reasonable attorneys’
fees actually incurred) as a result of, by reason of or in connection with such
default, and/or to obtain specific performance of Tenant’s obligations under
this Lease; or

(c) Landlord may do whatever Tenant is obligated to do under the terms of this
Lease, in which event Tenant shall reimburse Landlord on demand for any
expenses, including, without limitation, reasonable attorneys’ fees actually
incurred, which Landlord may reasonably incur in thus effecting satisfaction and
performance of or compliance with Tenant’s duties and obligations under this
Lease; or

 

D-9

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(d) Maintain Tenant’s right to possession, in which case this Lease shall
continue in effect whether or not Tenant has abandoned the Premises. In such
event, Landlord shall be entitled to enforce all of Landlord’s rights and
remedies under this Lease, at law or in equity.

No action taken by or on behalf of Landlord shall be construed to be an
acceptance of a surrender of this Lease.

15.4. Costs; Attorneys’ Fees. A party’s entitlement to attorneys’ fees shall be
governed by the terms of the Contract Research Agreement.

15.5 Non-Waiver; Forbearance. Landlord’s pursuit of any one or more of its
stated remedies shall not preclude pursuit of any other remedy or remedies
provided for in this Lease or any other remedy or remedies provided for or
allowed by law or in equity, separately or concurrently, or in any combination.
Landlord’s pursuit of any one or more of the remedies provided in this Lease
shall not constitute an election of remedies excluding the election of another
remedy or other remedies, or a forfeiture or waiver of any damages or other sums
accruing to Landlord by reason of Tenant’s default. Landlord’s forbearance in
pursuing or exercising one or more of its remedies shall not be deemed or
construed to constitute a waiver of any default or any remedy. No waiver by
Landlord of any right or remedy on one occasion shall be construed as a waiver
of that right or remedy on any subsequent occasion or as a waiver of any right
or remedy then or thereafter existing. No failure of Landlord to pursue or
exercise any of its powers, rights or remedies or to insist upon strict and
exact compliance by Tenant with any agreement, term, covenant, condition,
requirement, provision or restriction of this Lease, and no custom or practice
at variance with the terms of this Lease, shall constitute a waiver by Landlord.

15.6 Landlord Default. If Landlord fails to perform any of the terms, covenants,
conditions, agreements or provisions of this Lease required to be performed by
Landlord, for a period greater than [ * ] after written notice by Tenant to
Landlord of said failure (except if the nature of Landlord’s obligation is such
that more than [ * ] are required for its performance, then Landlord shall not
be deemed in default if it commences performance within the [ * ] period,
thereafter diligently pursues the cure to completion), such failure shall be
deemed a default by Landlord and a material breach of the Lease. In case of
default by Landlord, Tenant may maintain any action against Landlord for damages
and/or exercise any other remedies available at law or in equity. Tenant may
(but shall not be required to) perform any obligation of Landlord if Landlord
fails to do so after written notice as described in this paragraph. The cost of
such performance shall be immediately recoverable from the Landlord plus
interest at the legal rate for interest on judgments.

15.7 Cumulative Remedies. Unless stated otherwise herein, the remedies provided
for in this Lease are cumulative and in addition to any other remedy available
to Landlord or Tenant at law or in equity.

16. Notices. Any notice or other communication required or permitted to be given
by either party to the other pursuant to this Lease shall be in writing and
delivered in person to Landlord or Tenant or sent postage prepaid by overnight
courier, addressed to the other party at the address set forth in Section 1.6 or
such other address which may be designated by a party in writing. Notice shall
be considered given and effective on the date of delivery to the addressee.

 

D-10

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

17. Estoppel Certificates. Each party agrees that at any time requested by the
other party, with not less than [ * ] prior notice, to execute and deliver to
the other a statement certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the Lease is in full force
and effect as modified and stating the modifications), stating whether or not,
to the best knowledge of the signer, the other party is in default in
performance of any of its obligations under this Lease, and, if so, specifying
each such default of which the signer shall have knowledge, and stating whether
or not, to the best knowledge of the signer, any event has occurred which with
the giving of notice or passage of time, or both, would constitute such a
default, and, if so, specifying each such event.

18. Miscellaneous.

18.1 Integration. This Lease, together with the other Transactional Agreements
(as such term is defined in the APA), sets forth the entire understanding of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understandings among or between any of the parties relating to
the subject matter hereof. No agreement shall be effective to change or modify
this Lease, unless such agreement is in writing, refers expressly to this Lease
and is signed by the party against whom enforcement is sought.

18.2 Successors and Assigns. Neither party may assign any of their respective
rights or delegate any of their respective obligations under this Agreement to
any other person without the prior written consent of the other party, provided
that either party may assign all of their respective rights and obligations
under this Agreement, but not less than all, without such consent to any of
their respective affiliates or to their respective successors in interest in
connection with the sale of all or substantially all of their respective assets
to which this Agreement pertains or through merger, acquisition or other similar
transactions.

18.3 Non-Waiver. No provision of this Lease shall be deemed to have been waived
by either party unless such waiver is in writing signed by the waiving party. A
party’s waiver of a breach of any term or condition of this Lease shall not be
deemed a waiver of any subsequent breach.

18.4 No Presumption Against Drafter. Landlord and Tenant understand, agree and
acknowledge that: (a) this Lease has been freely negotiated by both parties; and
(b) in any controversy, dispute, or contest over the meaning, interpretation,
validity, or enforceability of this Lease or any of its terms or conditions,
there shall be no inference, presumption, or conclusion drawn whatsoever against
either party by virtue of that party having drafted this Lease or any portion
thereof.

18.5 Quiet Enjoyment. Tenant, upon Tenant’s performance of all of the terms,
covenants and conditions of this Lease on its part to be kept and performed, may
quietly have, hold and enjoy the Premises during the Term of this Lease without
disturbance from Landlord or from any other person claiming through Landlord.

 

D-11

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

18.6 Severability. If any portion of this Lease is held to be illegal, invalid
or unenforceable under present or future Applicable Laws, the remainder of this
Lease shall not be affected thereby.

18.7 “Force Majeure” Delays. In the event that either party hereto shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, lockouts, labor troubles, inability to procure
materials, failure of power, restrictive governmental laws or regulations,
riots, insurrection, acts of terror, war or other reason of like nature not the
fault of the party delayed in performing work or doing acts required under the
terms of this Lease (a delay resulting from financial inability to perform,
excepted), then performance of such work or act shall be excused for the period
of the delay and the period for the performance of any such work or act shall be
extended for a period equivalent to the period of such delay up to a maximum of
thirty (30) days.

18.8 Lien Waiver. Landlord hereby waives any and all liens upon (whether arising
by virtue of statute, common law or otherwise) Tenant’s trade fixtures,
furnishings, equipment, inventory and personal property.

18.9 Brokers. Neither party has used a real estate broker in connection with
this Lease. Each party will defend, indemnify, and hold harmless from any claim,
loss, or liability made or imposed by any other party claiming a commission or
fee in connection with this Lease and arising out of its own conduct.

18.10 Governing Law. This Lease shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of Oregon, without
giving effect to principles of conflicts of laws, except that the governing law
provision of the Contract Research Agreement shall apply with respect to the
parties’ rights and obligations with respect to the Purchased Facility Expenses.

18.11 Time of Essence. Time is of the essence of this Lease. Anywhere a day
certain is stated for payment or for performance of any obligation, the day
certain so stated enters into and becomes a part of the consideration for this
Lease.

18.12 Modifications. This Lease shall not be modified or amended in any respect
except by a written agreement executed by Landlord and Tenant in the same manner
as this Lease in executed.

18.13 Further Assurances. Each of the parties shall promptly execute and deliver
such additional documents and shall do such acts that are reasonably necessary,
in connection with the performance of its respective obligations under this
Lease, to carry out the intent and purposes of this Lease. Tenant agrees to sign
a recordable lease termination agreement upon termination of the Lease.

18.14 Consent not to be Unreasonably Withheld. Whenever a party’s consent,
approval or other decision is requested by the other party or required under
this Lease, such consent, approval, or other decision shall not be unreasonably
withheld, conditioned or delayed.

 

D-12

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
date first set forth on the first page of this Lease.

 

LANDLORD: AGRIGENETICS, INC. By:   /s/ Antonio Galindez Name:   Antonio Galindez
September 4, 2007 Its:   President

 

TENANT: EXELIXIS PLANT SCIENCES, INC. By:   /s/ George Scangos Name:   George A.
Scangos Its:   President & Chief Executive Officer

Exhibits

A: Description of Premises

{Signature Page to the Lease Agreement}

 

D-13

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF PREMISES

PARCEL I – [ * ].

PARCEL II – [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit E

Personnel Committee

 

[ * ]

[ * ]

 

[ * ]

[ * ]

 

E-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit F

[ * ]

 

F-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit G

Material Transmittal Form

Agreement Description: Contract Research Agreement entered into as of
September 4, 2007 by and among Agrigenetics, Inc., Mycogen Corporation, Exelixis
Plant Sciences, Inc., and Exelixis, Inc.

 

Name of supplying Party:      Name of supplying Party representative (print):  
 

 

Signature:     Date:    

DESCRIPTION:

 

G-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.